Exhibit 10.15(a)

Execution

REVOLVING CREDIT AGREEMENT

Dated as of July 26, 2006

among

ATLAS PIPELINE HOLDINGS, L.P.,

as Borrower

ATLAS PIPELINE PARTNERS GP, LLC,

as Guarantor

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Issuing Bank

and

THE LENDERS SIGNATORY HERETO

BANK OF AMERICA, N.A.,

Syndication Agent

CITIBANK TEXAS, N.A.,

KEYBANK NATIONAL ASSOCIATION, and

WELLS FARGO BANK, N.A.,

Co-Documentation Agents

WACHOVIA CAPITAL MARKETS, LLC,

Sole Lead Arranger

WACHOVIA CAPITAL MARKETS, LLC,

Sole Book Runner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page

ARTICLE I Definitions and Accounting Matters

   1

Section 1.01

  

Terms Defined Above

   1

Section 1.02

  

Certain Defined Terms

   1

Section 1.03

  

Accounting Terms and Determinations

   15

ARTICLE II Commitments

   15

Section 2.01

  

Loans and Letters of Credit

   15

Section 2.02

  

Borrowings, Continuations and Conversions, Letters of Credit

   16

Section 2.03

  

Changes of Commitments

   18

Section 2.04

  

Fees

   18

Section 2.05

  

Several Obligations

   19

Section 2.06

  

Notes

   19

Section 2.07

  

Prepayments

   19

Section 2.08

  

Assumption of Risks

   19

Section 2.09

  

Obligation to Reimburse and to Prepay

   20

Section 2.10

  

Lending Offices

   22

ARTICLE III Payments of Principal and Interest

   22

Section 3.01

  

Repayment of Loans

   22

Section 3.02

  

Interest

   22

ARTICLE IV Payments; Pro Rata Treatment; Computations; Etc.

   23

Section 4.01

  

Payments

   23

Section 4.02

  

Pro Rata Treatment

   23

Section 4.03

  

Computations

   23

Section 4.04

  

Non-receipt of Funds by the Administrative Agent

   23

Section 4.05

  

Set-off, Sharing of Payments, Etc.

   24

Section 4.06

  

Taxes

   25

ARTICLE V Capital Adequacy

   27

Section 5.01

  

Additional Costs

   27

Section 5.02

  

Limitation on LIBOR Loans

   29

Section 5.03

  

Illegality

   29

Section 5.04

  

Base Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03

   29

Section 5.05

  

Compensation

   29

ARTICLE VI Conditions Precedent

   30

Section 6.01

  

Initial Funding

   30

Section 6.02

  

Initial and Subsequent Loans and Letters of Credit

   31

Section 6.03

  

Certain Loans and Letters of Credit

   32

Section 6.04

  

Conditions Precedent for the Benefit of Lender

   32

 

i



--------------------------------------------------------------------------------

Section 6.05

  

No Waiver

   32 ARTICLE VII Representations and Warranties    32

Section 7.01

  

Corporate Existence

   32

Section 7.02

  

Financial Condition

   32

Section 7.03

  

Litigation

   33

Section 7.04

  

No Breach

   33

Section 7.05

  

Authority

   33

Section 7.06

  

Approvals

   33

Section 7.07

  

Use of Loans

   33

Section 7.08

  

ERISA

   33

Section 7.09

  

Taxes

   34

Section 7.10

  

Titles, etc.

   35

Section 7.11

  

No Material Misstatements

   35

Section 7.12

  

Investment Company Act

   35

Section 7.13

  

Capitalization of General Partner and Subsidiaries

   35

Section 7.14

  

Location of Business and Offices

   36

Section 7.15

  

Defaults under Material Agreements

   36

Section 7.16

  

Environmental Matters

   36

Section 7.17

  

Compliance with Laws

   37

Section 7.18

  

Insurance

   37

Section 7.19

  

Hedging Agreements

   37

Section 7.20

  

Restriction on Liens

   37

Section 7.21

  

Material Agreements

   37

Section 7.22

  

Relationship of Obligors

   38

Section 7.23

  

Solvency

   38 ARTICLE VIII Affirmative Covenants    38

Section 8.01

  

Reporting Requirements

   38

Section 8.02

  

Litigation

   40

Section 8.03

  

Maintenance, Etc.

   40

Section 8.04

  

Environmental Matters

   41

Section 8.05

  

Further Assurances

   41

Section 8.06

  

Performance of Obligations

   41

Section 8.07

  

Title Curative

   42

Section 8.08

  

Additional Collateral

   42

Section 8.09

  

Subordination of Intercompany Debt

   43

Section 8.10

  

Corporate Identity

   43

Section 8.11

  

ERISA Information and Compliance

   43

Section 8.12

  

Restricted/Unrestricted Subsidiaries

   44

Section 8.13

  

Material Agreements

   44

Section 8.14

  

Guaranties

   44 ARTICLE IX Negative Covenants    45

Section 9.01

  

Debt

   45

Section 9.02

  

Liens

   45

Section 9.03

  

Investments, Loans and Advances

   46

Section 9.04

  

Dividends, Distributions and Redemptions

   47

 

ii



--------------------------------------------------------------------------------

Section 9.05

  

Dispositions; Sales and Leasebacks

   47

Section 9.06

  

Nature of Business

   47

Section 9.07

  

Hedging Agreements

   47

Section 9.08

  

Limitation on Leases

   48

Section 9.09

  

Mergers, Etc.

   48

Section 9.10

  

Proceeds of Notes and Letters of Credit

   48

Section 9.11

  

ERISA Compliance

   49

Section 9.12

  

Sale or Discount of Receivables

   49

Section 9.13

  

Interest Expense Coverage Ratio

   49

Section 9.14

  

Combined Leverage Ratio

   49

Section 9.15

  

Leverage Ratio

   49

Section 9.16

  

Environmental Matters

   49

Section 9.17

  

Transactions with Affiliates

   49

Section 9.18

  

Subsidiaries

   49

Section 9.19

  

Negative Pledge Agreements

   50

Section 9.20

  

Amendments to Material Agreements

   50

Section 9.21

  

Accounting Changes

   50 ARTICLE X Events of Default; Remedies    50

Section 10.01

  

Events of Default

   50

Section 10.02

  

Remedies

   52

Section 10.03

  

Distributions

   52 ARTICLE XI The Administrative Agent    53

Section 11.01

  

Appointment, Powers and Immunities

   53

Section 11.02

  

Reliance by Administrative Agent

   53

Section 11.03

  

Defaults

   54

Section 11.04

  

Rights as a Lender

   54

Section 11.05

  

Indemnification

   54

Section 11.06

  

Non-Reliance on Administrative Agent and other Lenders

   54

Section 11.07

  

Action by Administrative Agent

   55

Section 11.08

  

Resignation or Removal of Administrative Agent

   55

Section 11.09

  

No Other Duties

   55

Section 11.10

  

Collateral and Guaranty Matters

   56 ARTICLE XII Miscellaneous    56

Section 12.01

  

Waiver

   56

Section 12.02

  

Notices

   56

Section 12.03

  

Payment of Expenses, Indemnities, etc.

   57

Section 12.04

  

Amendments, Etc.

   58

Section 12.05

  

Successors and Assigns

   60

Section 12.06

  

Assignments and Participations

   60

Section 12.07

  

Invalidity

   62

Section 12.08

  

Counterparts

   62

Section 12.09

  

References, Use of Word “Including”

   63

Section 12.10

  

Survival

   63

Section 12.11

  

Captions

   63

Section 12.12

  

NO ORAL AGREEMENTS

   63

 

iii



--------------------------------------------------------------------------------

Section 12.13

  

GOVERNING LAW, SUBMISSION TO JURISDICTION

   63

Section 12.14

  

USA PATRIOT Act Notice

   64

Section 12.15

  

Interest

   64

Section 12.16

  

Confidentiality

   65

Exhibits

 

Exhibit A    Form of Revolver Note Exhibit B    Form of Borrowing, Continuation
and Conversion Request Exhibit C    Form of Compliance Certificate Exhibit D   
Security Instruments Exhibit E    Form of Assignment and Assumption Exhibit F   
Form of Consent to Assignment Exhibit G    Form of Guaranty

Schedules

 

Schedule 2.01    Initial Maximum Revolver Amounts Schedule 6.01    Post-Closing
Requirements Schedule 7.03    Litigation Schedule 7.09    Tax Obligations
Schedule 7.10    Title Schedule 7.13    Subsidiary Interests Schedule 7.18   
Insurance Schedule 7.19    Hedging Agreements Schedule 7.21    Material
Agreements Schedule 9.01    Debt

 

iv



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT dated as of July 26, 2006, among ATLAS PIPELINE
HOLDINGS, L.P., a Delaware limited partnership (the “Borrower”); ATLAS PIPELINE
PARTNERS GP, LLC, a Delaware limited liability company (“APL General Partner”;
the Borrower and the APL General Partner are collectively referred to herein as
the “Initial Obligors”); each of the lenders that is a signatory hereto or which
becomes a signatory hereto as provided in Section 12.06 (individually, together
with its successors and assigns, a “Lender,” and collectively, the “Lenders”);
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”); WACHOVIA BANK, NATIONAL ASSOCIATION, as issuing bank
(in such capacity, together with its successors in such capacity, the “Issuing
Bank”); and WACHOVIA CAPITAL MARKETS, LLC, as sole lead arranger (in such
capacity, together with its successors in such capacity, the “Sole Lead
Arranger”).

In consideration of the mutual covenants and agreements herein contained and of
the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, the terms
“Administrative Agent,” “APL General Partner,” “Borrower,” “Initial Obligors,”
“Issuing Bank,” “Lender,” “Lenders,” and “Sole Lead Arranger” and shall have the
meanings indicated above.

Section 1.02 Certain Defined Terms. As used herein, the following terms shall
have the following meanings (all terms defined in this Article I or in other
provisions of this Agreement in the singular to have equivalent meanings when
used in the plural, and vice versa):

Additional Costs shall have the meaning assigned such term in Section 5.01(a).

Adjusted LIBOR shall mean, with respect to any LIBOR Loan, a rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be equal to the quotient of (i) LIBOR for such Loan for
the Interest Period for such Loan divided by (ii) 1 minus the Reserve
Requirement for such Loan for such Interest Period.

Administrative Questionnaire shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

Affected Loans shall have the meaning assigned such term in Section 5.04.

Affiliate of any Person shall mean (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(ii) any director or officer of such first Person or of any Person referred to
in clause (i) above and (iii) if any Person in clause (i) above is an
individual, any member of the immediate family (including parents, spouse and
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust. For purposes of this definition, any
Person which owns directly or indirectly 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or 10% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) such corporation or other Person.



--------------------------------------------------------------------------------

Agreement shall mean this Revolving Credit Agreement, as the same may from time
to time be further renewed, extended, amended, restated or supplemented.

Aggregate Maximum Revolver Amount at any time shall equal the sum of the Maximum
Revolver Amounts of the Lenders (Fifty Million Dollars ($50,000,000)), as the
same may be reduced pursuant to Section 2.03(a).

Applicable Lending Office shall mean, for each Lender and for each Type of Loan,
the lending office of such Lender (or an Affiliate of such Lender) designated
for such Type of Loan on the signature pages hereof or such other offices of
such Lender (or of an Affiliate of such Lender) as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office by which
its Loans of such Type are to be made and maintained.

Applicable Margin shall mean with respect to Loans, the applicable per annum
percentage set forth at the appropriate intersection in the table shown below,
based on the Leverage Ratio as in effect from time to time:

 

     Applicable Margin  

Leverage Ratio

   LIBOR
Loans and
L/C Fees     Base Rate 
Loans  

Less than or equal to 1.50 to 1.00

   2.25 %    0.75 % 

Greater than 1.50 to 1.00, but less than or equal to 2.50 to 1.00

   2.50 %    1.00 % 

Greater than 2.50 to 1.00

   2.75 %    1.25 % 

Each change in the Applicable Margin resulting from a change in the Leverage
Ratio shall take effect on the date of delivery by the Borrower to the
Administrative Agent of notice thereof pursuant to Section 8.01(j). However, if
the Borrower fails to deliver a compliance certificate when required pursuant to
Section 8.01(j), then the Applicable Margin shall be set at the highest level
until such date as the Borrower delivers such compliance certificate to the
Administrative Agent.

Approved Fund shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

Assignment and Assumption shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

Atlas shall mean Atlas America, Inc., a Delaware corporation.

 

2



--------------------------------------------------------------------------------

Atlas Direct Subsidiaries shall mean AIC, LLC., a Delaware limited liability
company; ATLAS AMERICA, INC., a Pennsylvania corporation; ATLAS NOBLE, LLC., a
Delaware limited liability company; ATLAS RESOURCES, LLC, a Pennsylvania limited
liability company; ATLAS AMERICA MIDCONTINENT, INC., a Delaware corporation;
VIKING RESOURCES, LLC, a Pennsylvania limited liability company; AED
INVESTMENTS, INC., a Delaware corporation; RESOURCE ENERGY, LLC, a Delaware
limited liability company and the General Partner.

Atlas Pipeline Partners shall mean Atlas Pipeline Partners, L.P., a Delaware
limited partnership.

Atlas Pipeline Partners Credit Agreement shall mean the Revolving Credit and
Term Loan Agreement dated as of April 14, 2005, as amended through June 29,
2006, among Atlas Pipeline Partners, certain of its subsidiaries party thereto,
each of the lenders party thereto and Wachovia Bank, National Associates, as
administrative agent.

Availability shall mean, at any time, (i) the Lenders’ aggregate Revolver
Commitments, minus (ii) the sum of (a) the Effective Amount of all outstanding
Loans and (b) the Effective Amount of all LC Exposure.

Base Rate shall mean, with respect to any Base Rate Loan, for any day, a rate
per annum equal to the higher of (i) the Federal Funds Rate for any such day
plus 1/2 of 1% or (ii) the Prime Rate for such day. Each change in any interest
rate provided for herein based upon the Base Rate resulting from a change in the
Base Rate shall take effect at the time of such change in the Base Rate.

Base Rate Loans shall mean Loans that bear interest at rates based upon the Base
Rate.

Business Day shall mean any day other than a day on which commercial banks are
authorized or required to close in Texas, North Carolina or New York and, where
such term is used in the definition of “Quarterly Date” or if such day relates
to a borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a LIBOR
Loan or a notice by the Borrower with respect to any such borrowing or
continuation, payment, prepayment, conversion or Interest Period, any day which
is also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

Change in Control shall mean (i) except as permitted by clauses (iii)(c) and
(iii)(d) hereof, any person or group of persons (within the meaning of
Subsections 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended)
shall have, at any time subsequent to the date hereof, beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under said Act) of 25% or more of the equity securities of such
Person entitled to vote for members of the board of directors or equivalent
governing body of such Person (and taking into account all such securities that
such Person or group has the right to acquire pursuant to any option right)
(provided however, that the beneficial ownership by Atlas or any Subsidiary
thereof of 25% or more of the limited partnership interests of the Borrower or
of the equity securities of General Partner shall not constitute a Change in
Control); (ii) within a period of twelve (12) consecutive calendar months,
individuals who were managing board members of the General Partner on the first
day of such period shall cease to constitute a majority of the managing board
members of the General Partner or individuals who were board members of Atlas on
the first day of such period shall cease to constitute a majority of the board
members of Atlas, or (iii) the occurrence of any of the following:

(a) the sale, transfer, lease, conveyance or other disposition (other than by
way of a permitted merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Wholly Owned Subsidiaries taken as a whole to any “person” (as such term is used
in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended);

 

3



--------------------------------------------------------------------------------

(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower or the General Partner unless, in the case of the General Partner, the
General Partner is replaced by an affiliate of Atlas acceptable to the Lenders
in their reasonable discretion, such acceptance not to be unreasonably withheld;

(c) the General Partner ceases to own, directly or indirectly, at least 51% of
the general partner interests of the Borrower, or the General Partner ceases to
serve as the only general partner of the Borrower unless the General Partner is
replaced by an affiliate of Atlas acceptable to the Lenders in their reasonable
discretion, such acceptance not to be unreasonably withheld; or

(d) Atlas and/or one or more of its directly or indirectly wholly-owned
subsidiaries ceases to own at least 51% of the membership units of the General
Partner.

Closing Date shall mean the date upon which the conditions precedent for initial
funding set forth in Section 6.01 are satisfied.

Code shall mean the Internal Revenue Code of 1986, as amended from time to time
and any successor statute.

Collateral shall mean the Property owned by the Obligors and which is subject to
the Liens existing and to exist under the terms of the Security Instruments.

Commitment shall mean for any Lender, its Revolver Commitment.

Consent to Assignment shall mean, collectively, each Consent to Assignment
substantially in the form of Exhibit F hereto by and between the Borrower, each
counterparty to a Material Agreement that requires such counterparty’s consent
to the pledge or assignment thereof in favor of the Administrative Agent, and
the Administrative Agent.

Consolidated EBITDA of the Borrower shall mean, for any period of four Fiscal
Quarters, the sum of:

(a) the product of four (4) times the amount of cash distributions payable with
respect to the last Fiscal Quarter in such period by Atlas Pipeline Partners to
the Obligors in respect of the common partnership units in Atlas Pipeline
Partners to the extent actually received on or prior to the date the financial
statements with respect to such Fiscal Quarter referred in the Section 9.14 are
required to be delivered by the Borrower; provided that if the Obligors have
acquired any common partnership units in Atlas Pipeline Partners at any time
after the first day of such Fiscal Quarter, the determinations in this clause
(a) shall be made giving pro forma effect to such acquisition as if such
acquisition had occurred on the first day of the Fiscal Quarter; plus

(b) the product of four (4) times the amount of cash distributions payable with
respect to the last Fiscal Quarter in such period by Atlas Pipeline Partners to
the Obligors in respect of the general partnership interests or incentive
distribution rights to the extent actually received on or prior to the date the
financial statements with respect to such Fiscal Quarter referred in the
Section 9.14 are required to be delivered by the Borrower; plus

 

4



--------------------------------------------------------------------------------

(c) Consolidated Net Income of the Borrower and its Consolidated Subsidiaries
for such four Fiscal Quarter period, plus (i) each of the following to the
extent deducted in determining such Consolidated Net Income (A) all Consolidated
Interest Expense, (B) all income taxes (including any franchise taxes to the
extent based upon net income), (C) all depreciation and amortization (including
amortization of good will and debt issue costs), and (D) any other non-cash
charges or losses, minus (ii) each of the following (A) all non-cash items of
income or gain which were included in determining such Consolidated Net Income,
and (B) any cash payments made during such period in respect of items described
in clause (i)(D) of this clause (c) subsequent to the fiscal quarter in which
the relevant non-cash charges or losses were reflected as a charge in the
statement of Consolidated Net Income; provided that the determinations in this
clause (c) shall be made excluding the Unrestricted Entities. For the avoidance
of doubt, the determinations in this clause (c) shall not include Consolidated
Net Income attributable to distributions referred to in clause (a) or (b) of
this definition.

Consolidated Funded Debt shall mean, for any Person and its Consolidated
Subsidiaries, the sum of the following (without duplication): (i) all
obligations of such Person and its Consolidated Subsidiaries for borrowed money
or evidenced by bonds, debentures, notes or other similar instruments (including
principal, interest, fees and charges); (ii) all obligations of such Person and
its Consolidated Subsidiaries (whether contingent or otherwise) in respect of
bankers’ acceptances, letters of credit, surety or other bonds and similar
instruments; (iii) all obligations of such Person and its Consolidated
Subsidiaries to pay the deferred purchase price of Property or services (other
than for borrowed money); (iv) all obligations under leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
in respect of which such Person and its Consolidated Subsidiaries is liable
(whether contingent or otherwise); (v) obligations to pay for goods or services
whether or not such goods or services are actually received or utilized by such
Person and its Consolidated Subsidiaries; (vi) any capital stock of such Person
and its Consolidated Subsidiaries in which such Person has a mandatory
obligation to redeem such stock; and (vii) all obligations of such Person under
Hedging Agreements.

Consolidated Interest Expense shall mean with respect to such Person and its
Consolidated Subsidiaries, for any period, the aggregate cash interest payments
made or required to be made for such Person and its Consolidated Subsidiaries on
a consolidated basis for such period; provided, that (i) Consolidated Interest
Expense for the fiscal quarter ending June 30, 2006 shall be calculated by
annualizing the Consolidated Interest Expense for such fiscal quarter,
(ii) Consolidated Interest Expense for the fiscal quarter ending September 30,
2006 shall be calculated by annualizing the Consolidated Interest Expense for
such fiscal quarter and the previous fiscal quarter, and (iii) Consolidated
Interest Expense for the fiscal quarter ending December 31, 2006 shall be
calculated by annualizing the Consolidated Interest Expense for such fiscal
quarter and the two (2) previous fiscal quarters.

Consolidated Net Income shall mean, for any Person and any period, such Person’s
and its Consolidated Subsidiaries’ gross revenues for such period, minus such
Person’s and its Consolidated Subsidiaries’ expenses and other proper charges
against income (including taxes on income to the extent imposed), determined on
a Consolidated basis after eliminating earnings or losses attributable to
outstanding minority interests and excluding the net earnings or losses of any
Person, other than a subsidiary of such Person, in which such Person or any of
its subsidiaries has an ownership interest. Consolidated Net Income shall not
include (a) any gain or loss from the sale of assets other than in the ordinary
course of business, (b) any extraordinary gains or losses, or (c) any non-cash
gains or losses resulting from mark to market activity as a result of SFAS 133.
Consolidated Net Income of a Person for any period shall include any cash
dividends and distributions actually received during such period from any
Person, other than a subsidiary, in which such Person or any of its subsidiaries
has an ownership interest.

 

5



--------------------------------------------------------------------------------

Consolidated Subsidiaries shall mean each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP, provided, however, that, unless expressly
specified otherwise, references to the Consolidated Subsidiaries of the Borrower
shall not include the Unrestricted Entities.

Debt shall mean, for any Person the sum of the following (without duplication):
(i) all obligations of such Person for borrowed money or evidenced by bonds,
debentures, notes or other similar instruments (including principal, interest,
fees and charges); (ii) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (iii) all obligations of such Person to pay
the deferred purchase price of Property or services (other than for borrowed
money); (iv) all obligations under leases which shall have been, or should have
been, in accordance with GAAP, recorded as capital leases in respect of which
such Person is liable (whether contingent or otherwise); (v) all obligations
under operating leases which require such Person or its Affiliate to make
payments over the term of such lease, including payments at termination, based
on the purchase price or appraisal value of the Property subject to such lease
plus a marginal interest rate, and used primarily as a financing vehicle for, or
to monetize, such Property; (vi) all Debt (as described in the other clauses of
this definition) and other obligations of others secured by a Lien on any asset
of such Person, whether or not such Debt is assumed by such Person; (vii) all
Debt (as described in the other clauses of this definition) and other
obligations of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the debtor or obligations of
others; (viii) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (ix) obligations to gather or transport
Hydrocarbons in consideration of advance payments; (x) obligations to pay for
goods or services whether or not such goods or services are actually received or
utilized by such Person; (xi) any capital stock of such Person in which such
Person has a mandatory obligation to redeem such stock; (xii) any Debt of a
Subsidiary for which such Person is liable either by agreement or because of a
Governmental Requirement; and (xiii) all obligations of such Person under
Hedging Agreements.

Default shall mean an Event of Default or an event which with notice or lapse of
applicable grace period or both would become an Event of Default.

Defaulting Lender shall mean any Lender that (i) has failed to fund any portion
of the Loans or Letter of Credit reimbursement obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, (ii) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (iii) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

Disposition or Dispose shall mean the sale, transfer or other disposition
(including any sale-leaseback transaction) of any property by any Person, other
than the settlement or resolution of a claim that is unrelated to the collateral
securing the Indebtedness.

Dollars and $ shall mean lawful money of the United States of America.

Effective Amount shall mean (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any Loans
and prepayments or repayments thereof occurring on such date under the Revolver
Facility; and (ii) with respect to any outstanding LC Exposure on any date, the
amount of such LC Exposure on such date after giving effect to any issuances of
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the LC Exposure as of such date, including as a result of any
reimbursements of drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

6



--------------------------------------------------------------------------------

Eligible Assignee shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by (a) the Administrative Agent and the Issuing Bank, and (b) unless a
Default or Event of Default has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

Environmental Laws shall mean any and all Governmental Requirements pertaining
to health or the environment in effect in any and all jurisdictions in which any
Obligor or any Subsidiary is conducting or at any time has conducted business,
or where any Property of any Obligor or any Subsidiary is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), the Clean Air Act, as
amended, the Comprehensive Environmental, Response, Compensation, and Liability
Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental
conservation or protection laws. The term “oil” shall have the meaning specified
in OPA, the terms “hazardous substance” and “release” or “threatened release”
have the meanings specified in CERCLA, and the terms “solid waste” and
“disposal” or “disposed” have the meanings specified in RCRA; provided, however,
that (i) in the event either OPA, CERCLA or RCRA is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment and (ii) to the extent the laws of the
state in which any Property of any Obligor or any Subsidiary is located
establish a meaning for “oil,” “hazardous substance,” “release,” “solid waste”
or “disposal” which is broader than that specified in either OPA, CERCLA or
RCRA, such broader meaning shall apply.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor statute.

ERISA Affiliate shall mean each trade or business (whether or not incorporated)
which together with the Borrower or any Subsidiary would be deemed to be a
“single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

ERISA Event shall mean (i) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder, (ii) the withdrawal of the
Borrower, any Subsidiary or any ERISA Affiliate from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (iii) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(iv) the institution of proceedings to terminate a Plan by the PBGC or (v) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

Event of Default shall have the meaning assigned such term in Section 10.01.

Excepted Liens shall mean: (i) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been
maintained; (ii) Liens in connection with worker’s compensation, unemployment
insurance or other social security, old age pension or public liability
obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained

 

7



--------------------------------------------------------------------------------

in accordance with GAAP; (iii) vendors’, carriers’, warehousemen’s, repairmen’s,
mechanics’, workmen’s, materialmen’s, construction or other like Liens arising
by operation of law in the ordinary course of business or incident to the
gathering, transportation, operation and maintenance of any pipeline Properties
or statutory landlord’s liens, each of which is in respect of obligations that
have not been outstanding more than 90 days or which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP; (iv) encumbrances of third party surface
owners and owners of other estates in lands (other than lands to which any
Obligor has fee simple title) covered by pipeline right-of-ways, permits and
easements; (v) encumbrances (other than to secure the payment of borrowed money
or the deferred purchase price of Property or services), easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any rights of way or other Property of any Obligor or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, or timber,
and other like purposes, or for the joint or common use of real estate, rights
of way, facilities and equipment, and defects, irregularities, zoning
restrictions and deficiencies in title of any rights of way or other Property
which in the aggregate do not materially impair the use of such rights of way or
other Property for the purposes of which such rights of way and other Property
are held by any Obligor or any Subsidiary or materially impair the value of such
Property subject thereto; (vi) deposits of cash or securities to secure the
performance of bids, trade contracts, leases, statutory obligations and other
obligations of a like nature incurred in the ordinary course of business; and
(vii) Liens which do not materially interfere with the occupation, use, and
enjoyment by Borrower of the Properties in the ordinary course of business as
presently conducted or materially impair the value thereof for the purposes
thereof.

Facility shall mean the Revolver Facility.

Federal Funds Rate shall mean, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with a member of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such-
day, provided, that (i) if the date for which such rate is to be determined is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

Fee Letter shall mean that certain letter agreement from Wachovia Bank, National
Association and Wachovia Capital Markets, LLC to the Borrower dated March 3,
2006, each concerning certain fees in connection with this Agreement and any
agreements or instruments executed in connection therewith, as the same may be
amended or replaced from time to time.

Financial Statements shall mean the financial statement or statements described
or referred to in Section 7.02.

Foreign Lender shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

Form S-1 shall mean the Form S-1 of the Borrower filed with the Securities and
Exchange Commission under Registration No. 333-130999.

 

8



--------------------------------------------------------------------------------

Fund shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

GAAP shall mean generally accepted accounting principles in the United States of
America in effect from time to time.

General Partner shall mean Atlas Pipeline Holdings GP, LLC, a Delaware limited
liability company.

Governmental Authority shall include the country, the state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them including monetary authorities which exercises
valid jurisdiction over any such Person or such Person’s Property. Unless
otherwise specified, all references to Governmental Authority herein shall mean
a Governmental Authority having jurisdiction over, where applicable, any Obligor
or any of their Property or the Administrative Agent, any Lender or any
Applicable Lending Office.

Governmental Requirement shall mean any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

Guarantor shall mean APL General Partner and each Subsidiary of Borrower
hereafter formed or acquired, except for the Unrestricted Entities.

Guaranty Agreement shall mean, collectively, (i) an agreement executed by a
Guarantor in form and substance satisfactory to the Administrative Agent
guarantying, unconditionally, payment of the Indebtedness, together with
(ii) any other amendment, modification, supplement, restatement, ratification,
or reaffirmation of any Guaranty Agreement made in accordance with the Loan
Documents.

Hedging Agreements shall mean any commodity, interest rate or currency swap,
cap, floor, collar, forward agreement or other exchange or protection agreements
or any option with respect to any such transaction.

Highest Lawful Rate shall mean, as of a particular date, the highest
non-usurious rate of interest, if any, permitted from day to day by applicable
law. To the extent Texas law is applicable, the Lenders hereby notify and
disclose to the Borrower that, for purposes of Texas Finance Code §303.001, as
it may from time to time be amended, the “applicable ceiling” shall be the
“weekly ceiling” from time to time in effect as limited by Texas Finance Code
§303.009; provided however, that to the extent permitted by applicable law, the
Lender reserves the right to change the “applicable ceiling” from time to time
by further notice and disclosure to the Borrower.

Hydrocarbons shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

Indebtedness shall mean any and all amounts owing or to be owing by the Borrower
or any other Obligor to the Administrative Agent, the Issuing Bank and/or the
Lenders or any Affiliates of Lenders in connection with the Loan Documents now
or hereafter arising between the Borrower or any other Obligor

 

9



--------------------------------------------------------------------------------

and the Administrative Agent, the Issuing Bank, any Lender or its Affiliate and
permitted by the terms of this Agreement, and all renewals, extensions and/or
rearrangements of any of the foregoing. Indebtedness shall also include any
obligation owing to any Person under Hedging Agreements to the extent such
Person was a Lender or Affiliate thereof when such Hedging Agreement was
executed.

Indemnified Parties shall have the meaning assigned such term in
Section 12.03(a)(ii).

Initial Funding shall mean the funding of the initial Loans or issuance of the
initial Letters of Credit upon satisfaction of the conditions set forth in
Sections 6.01 and 6.02.

Intercompany Debt shall mean funded Debt that is owed by an Obligor to the
Borrower or to any other Obligor, or by the Borrower or any other Obligor to
another Obligor.

Intercompany Notes shall mean the promissory notes executed to evidence the
Intercompany Debt.

Interest Period shall mean, with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as the Borrower may select as provided in Section 2.02, except that
each Interest Period which commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) no
Interest Period with respect to Loans may end after the Termination Date in
respect of the Revolver Facility; (ii) no Interest Period for any LIBOR Loan may
end after the due date of any installment, if any, provided for in Section 3.01
to the extent that such LIBOR Loan would need to be prepaid prior to the end of
such Interest Period in order for such installment to be paid when due;
(iii) each Interest Period which would otherwise end on a day which is not a
Business Day shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day); and (iv) no Interest Period shall have a duration of
less than one month and, if the Interest Period for any LIBOR Loans would
otherwise be for a shorter period, such Loans shall not be available hereunder.

Issuing Bank shall have the meaning assigned to such term in the introductory
paragraph to this Agreement, or any other Lender agreed to between the Borrower
and the Administrative Agent to issue Letters of Credit.

LC Commitment at any time shall mean One Million Dollars ($1,000,000).

LC Exposure at any time shall mean the sum of (i) the aggregate amount available
to be drawn under all outstanding Letters of Credit plus (ii) the aggregate of
all amounts drawn under all Letters of Credit and not yet reimbursed.

Letter of Credit Agreements shall mean the written agreements with the Issuing
Bank, as issuing lender for any Letter of Credit, executed in connection with
the issuance by the Issuing Bank of the Letters of Credit, such agreements to be
on the Issuing Bank’s customary form for letters of credit of comparable amount
and purpose as from time to time in effect or as otherwise agreed to by the
Borrower and the Issuing Bank.

Letters of Credit shall mean the stand-by letters of credit issued pursuant to
Section 2.01(b) and all reimbursement obligations pertaining to any such letters
of credit, and “Letter of Credit” shall mean any one of the Letters of Credit
and the reimbursement obligations pertaining thereto.

 

10



--------------------------------------------------------------------------------

Leverage Ratio has the meaning set forth in Section 9.15.

LIBOR shall mean the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) of interest determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period
commencing on the first day of such Interest Period appearing on Dow Jones
Market Service Page 3750 as of 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period. In the event that such
rate does not appear on Dow Jones Market Service Page 3750, “LIBOR” shall be
determined by the Administrative Agent to be the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) at which deposits in Dollars
are offered by leading reference banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period and in an amount substantially equal to the amount of the
applicable Loan.

LIBOR Loans shall mean Loans the interest rates on which are determined on the
basis of rates referred to in the definition of “Adjusted LIBOR”.

Lien shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, each Obligor shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement pursuant to which title
to the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.

Limited Partnership Agreement shall mean that certain Amended and Restated
Agreement of Limited Partnership of Borrower to be dated on or prior to the
Initial Funding, in substantially the form attached to the Form S-1, as such
agreement may be amended, extended, revised or replaced from time to time.

Loan Documents shall mean this Agreement, the Notes, the Guaranty Agreements,
all Letters of Credit, all Letter of Credit Agreements, the Fee Letter, the
Security Instruments, Hedging Agreements entered into between Borrower or any
other Obligor and any Lender or Affiliate of any Lender and the Consent to
Assignment.

Loans shall mean the loans as provided for by Section 2.01(a) or any
continuations or conversions thereof.

Margin Regulations shall mean Regulations U, T, and X of the Board of Governors
of the Federal Reserve System of the United States.

Material Adverse Effect shall mean any material and adverse effect on (i) the
assets, liabilities, financial condition, business, operations or affairs of the
Borrower and its Consolidated Subsidiaries, or Atlas Pipeline Partners and its
Consolidated Subsidiaries, in each case taken as a whole, or (ii) the ability of
the Borrower and its Consolidated Subsidiaries, or Atlas Pipeline Partners and
its Consolidated Subsidiaries, in each case taken as a whole, to carry out their
business as at the Closing Date, or (iii) the ability of any Obligor to meet its
obligations under the Loan Documents on a timely basis, or (iv) the
Administrative Agent’s and the Lenders’ interests in the collateral securing the
Indebtedness, or the Administrative Agents’ or the Lenders’ ability to enforce
their rights and remedies under this Agreement or any other Loan Document, at
law or in equity.

 

11



--------------------------------------------------------------------------------

Material Agreements shall have the meaning assigned to such term in
Section 7.21.

Maximum Revolver Amount shall mean, as to each Lender, the dollar amount of such
Lender’s Percentage Share of the Revolver Facility (as the same may be reduced
pursuant to Section 2.03(a) pro rata to each Lender based on its Percentage
Share of the Revolver Facility), as modified from time to time to reflect any
assignments permitted by Section 12.06(b). Each Lender’s initial Maximum
Revolver Amount is set forth on Schedule 2.01 attached hereto.

Moody’s shall mean Moody’s Investor Service, Inc. and any successor thereto.

Multiemployer Plan shall mean a Plan defined as such in Section 3(37) or
4001(a)(3) of ERISA.

Notes shall mean, collectively, the Revolver Notes provided for by Section 2.06,
together with any and all renewals, extensions for any period, increases,
rearrangements, substitutions or modifications thereof.

Obligor shall mean each Initial Obligor and each additional Person party to a
Guaranty.

Other Taxes shall have the meaning assigned such term in Section 4.06(b).

Participant has the meaning set forth in Section 12.06.

PBGC shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions.

Percentage Share for each Lender shall mean on any date of determination (i) for
purposes of sharing any amount or fee payable to any Lender in respect of the
Facility (or subfacility thereof), the proportion that the portion of the
Principal Debt for the Facility (or subfacility thereof) owed to such Lender
(whether held directly or through a participation in respect of the Letter of
Credit subfacility and determined after giving effect thereto) bears to the
Principal Debt under the Facility (or subfacility thereof) owed to all Lenders
thereunder at the time in question, and (b) for all other purposes, the
proportion that the portion of the Principal Debt owed to such Lender bears to
the Principal Debt owed to all Lenders at the time in question, or if no
Principal Debt is outstanding, then the proportion that the aggregate of such
Lender’s Commitment then in effect under the Facility bears to the Revolver
Commitment then in effect.

Permitted Acquisition shall mean any acquisition made pursuant to
Section 9.03(j).

Permitted Merger shall mean such merger or consolidation as is permitted under
Section 9.09.

Person shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof, or any other form
of entity.

Plan shall mean any employee pension benefit plan, as defined in Section 3(2) of
ERISA, which (i) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, any Subsidiary or an ERISA Affiliate or (ii) was at any time
during the preceding six calendar years sponsored, maintained or contributed to,
by the Borrower, any Subsidiary or an ERISA Affiliate.

 

12



--------------------------------------------------------------------------------

Pledges shall have the meaning assigned to such term in Section 10.03.

Post-Default Rate shall mean, in respect of (i) all amounts due and payable with
respect to LIBOR Loans, a rate per annum equal to two percent (2%) per annum
above the rate then applicable to such LIBOR Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent
(2%) per annum above the rate then applicable to Base Rate Loans and (ii) all
amounts due and payable with respect to Base Rate Loans and all other
obligations arising under the Facility, a rate per annum equal to two percent
(2%) per annum above the rate then applicable to Base Rate Loans, provided in
each case that no Post-Default Rate charged by any person shall ever exceed the
Highest Lawful Rate.

Prime Rate shall mean the rate of interest from time to time announced publicly
by the Administrative Agent as its prime commercial lending rate. Such rate is
set by the Administrative Agent as a general reference rate of interest, taking
into account such factors as the Administrative Agent may deem appropriate, it
being understood that many of the Administrative Agent’s commercial or other
loans are priced in relation to such rate, that it is not necessarily the lowest
or best rate actually charged to any customer and that the Administrative Agent
may make various commercial or other loans at rates of interest having no
relationship to such rate.

Principal Debt shall mean, on any date of determination, the aggregate unpaid
principal balance of all Loans, together with the aggregate unpaid reimbursement
obligations of Borrower in respect of drawings under any Letter of Credit.

Principal Office shall mean the principal office of the Administrative Agent,
presently located at 1001 Fannin, Suite 2255, Houston, Texas 77002-6709.

Property shall mean any interest in any kind of property or asset, whether real,
personal or mixed, moveable or immoveable, tangible or intangible.

Quarterly Date shall mean the first day of each January, April, July, and
October in each year, the first of which shall be July, 2006; provided, however,
that if any such day is not a Business Day, such Quarterly Date shall be the
next succeeding Business Day.

Register has the meaning set forth in Section 12.06.

Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be amended or supplemented
from time to time.

Regulatory Change shall mean, with respect to any Lender, any change after the
Closing Date in any Governmental Requirement (including Regulation D) or the
adoption or making after such date of any interpretations, directives or
requests applying to a class of lenders (including such Lender or its Applicable
Lending Office) of or under any Governmental Requirement (whether or not having
the force of law) by any Governmental Authority charged with the interpretation
or administration thereof.

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Required Lenders shall mean Lenders holding (i) at least 66-2/3% of the
aggregate Revolver Commitments, if no Default or Event of Default exists, or
(ii) at least 66-2/3% of the outstanding Principal Debt, if a Default or Event
of Default exists.

Required Payment shall have the meaning assigned such term in Section 4.04.

 

13



--------------------------------------------------------------------------------

Reserve Requirement shall mean, for any Interest Period for any LIBOR Loan, the
average maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding one billion Dollars against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks by reason of any Regulatory
Change against (i) any category of liabilities which includes deposits by
reference to which LIBOR is to be determined as provided in the definition of
“LIBOR” or (ii) any category of extensions of credit or other assets which
include a LIBOR Loan.

Responsible Officer shall mean, as to any Person, the Chief Executive Officer,
the President or any Vice President of such Person and, with respect to
financial matters, the term “Responsible Officer” shall include the Chief
Financial Officer of such Person. Unless otherwise specified, all references to
a Responsible Officer herein shall mean a Responsible Officer of the General
Partner.

Revolver Commitment shall mean, for any Lender, its obligation to make Loans as
provided in Section 2.01(a) and participate in the issuance of Letters of Credit
as provided in Section 2.01(b) up to such Lender’s Maximum Revolver Amount (as
the same may be decreased pursuant to Section 2.03(a)).

Revolver Facility shall mean the credit facility as described in and subject to
the limitations set forth in Section 2.01(a) hereof (as the same may be
decreased pursuant to Section 2.03(a)).

Revolver Note shall mean a promissory note in substantially the form of Exhibit
A, and all renewals and extensions of all or any part thereof.

S&P shall mean Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and any successor thereto.

SEC shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

Security Instruments shall mean the agreements or instruments described or
referred to in Exhibit D, and any and all other agreements or instruments now or
hereafter executed and delivered by the Obligors or any other Person (other than
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) in
connection with, or as security for the payment or performance of, the Notes,
the Guaranty Agreements, the Hedging Agreements constituting Loan Documents,
this Agreement, or reimbursement obligations under the Letters of Credit, as
such agreements may be amended, supplemented or restated from time to time.

Special Entity shall mean any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company other than a corporation in which the Borrower or one or more of its
other Subsidiaries is a member, owner, partner or joint venturer and owns,
directly or indirectly, at least a majority of the equity of such entity or
controls such entity, but excluding any tax partnerships that are not classified
as partnerships under state law. For purposes of this definition, any Person
which owns directly or indirectly an equity investment in another Person which
allows the first Person to manage or elect managers who manage the normal
activities of such second Person will be deemed to “control” such second Person
(e.g. a sole general partner controls a limited partnership).

Subsidiary shall mean (i) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such

 

14



--------------------------------------------------------------------------------

corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the Borrower or one or more of its Subsidiaries or by the Borrower and one or
more of its Subsidiaries and (ii) any Special Entity. References to Subsidiaries
of the Borrower or any Obligor shall include the Unrestricted Entities.

Taxes shall have the meaning assigned such term in Section 4.06(a).

Termination Date shall mean (i) for purposes of the Revolver Facility, the
earlier of (a) April 13, 2010, and (b) the effective date that Lenders’ Revolver
Commitments are otherwise canceled or terminated.

Type shall mean, with respect to any Loan, a Base Rate Loan or a LIBOR Loan.

Unrestricted Entities shall mean Atlas Pipeline Partners and its Subsidiaries
and any other Subsidiaries of the Borrower designated as Unrestricted Entities
by the Borrower and approved by Required Lenders.

Wachovia shall mean Wachovia Bank, National Association.

Wholly Owned Subsidiary shall mean a Subsidiary for which all of the outstanding
shares of stock or other equity of such entity is owned directly or indirectly
by Borrower.

Section 1.03 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the audited financial statements of the Borrower referred to in Section 7.02
(except for changes concurred with by the Borrower’s independent public
accountants).

ARTICLE II

Commitments

Section 2.01 Loans and Letters of Credit

(a) Loans. Subject to and in reliance upon the terms, conditions,
representations and warranties in the Loan Documents, each Lender severally
agrees to make Loans to the Borrower during the period from and including
(i) the Closing Date or (ii) such later date that such Lender becomes a party to
this Agreement as provided in Section 12.06(b), to and up to, but excluding, the
Termination Date in respect of the Revolver Facility in an aggregate principal
amount at any one time outstanding up to, but not exceeding, the amount of such
Lender’s Revolver Commitment as then in effect; provided however, that the
aggregate principal amount of all such Loans by all Lenders hereunder at any one
time outstanding together with the LC Exposure shall not exceed the Aggregate
Maximum Revolver Amount. Subject to the terms of this Agreement, during the
period from the Closing Date to and up to, but excluding, the Termination Date
in respect of the Revolver Facility, the Borrower may borrow, repay and reborrow
the amount described in this Section 2.01(a).

(b) Letters of Credit. During the period from and including the Closing Date to,
but excluding, five (5) Business Days prior to the Termination Date in respect
of the Revolver Facility, the Issuing Bank, as issuing bank for the Lenders,
agrees to extend credit for the account

 

15



--------------------------------------------------------------------------------

of any Obligor at any time and from time to time by issuing, renewing, extending
or reissuing Letters of Credit; provided however, that the LC Exposure at any
one time outstanding shall not exceed the lesser of (i) the LC Commitment or
(ii) the Aggregate Maximum Revolver Amount, as then in effect, minus the
aggregate principal amount of all Loans then outstanding. The Lenders shall
participate in such Letters of Credit according to their respective Percentage
Shares of the Revolver Facility. Each of the Letters of Credit shall (i) be
issued by the Issuing Bank, (ii) contain such terms and provisions as are
reasonably required by the Issuing Bank, (iii) be for the account of such
Obligor, and (iv) expire not later than the earlier of (A) twelve months from
the date of issuance of such Letter of Credit and (B) five (5) Business Days
before the Termination Date in respect of the Revolver Facility.

(c) Limitation on Types of Loans. Subject to the other terms and provisions of
this Agreement, at the option of the Borrower, the Loans may be Base Rate Loans
or LIBOR Loans; provided that, without the prior written consent of the Required
Lenders, no more than five LIBOR Loans may be outstanding at any time.

Section 2.02 Borrowings, Continuations and Conversions, Letters of Credit.

(a) Borrowings. The Borrower shall give the Administrative Agent (which shall
promptly notify the Lenders) advance notice as hereinafter provided of each
borrowing hereunder, which shall specify (i) the aggregate amount of such
borrowing, (ii) the Type and (iii) the date (which shall be a Business Day) of
the Loans, and (iv) (in the case of LIBOR Loans) the duration of the Interest
Period therefor.

(b) Minimum Amounts. If a borrowing consists in whole or in part of LIBOR Loans,
such LIBOR Loans shall be in amounts of at least Three Million Dollars
($3,000,000) or any whole multiple of One Million Dollars ($1,000,000) in excess
thereof. If a borrowing consists in whole or in part of Base Rate Loans, such
Base Rate Loans shall be in amounts of at least Three Million Dollars
($3,000,000) or integral multiples of One Million Dollars ($1,000,000) in excess
thereof.

(c) Notices. All borrowings, continuations and conversions shall require advance
written notice to the Administrative Agent (which shall promptly notify the
Lenders) in the form of Exhibit B (or telephonic notice promptly confirmed by
such a written notice), which in each case shall be irrevocable, from the
Borrower to be received by the Administrative Agent not later than 11:00 a.m.
Charlotte, North Carolina time at least one Business Day prior to the date of
each Base Rate Loan borrowing and three Business Days prior to the date of each
LIBOR Loan borrowing, continuation or conversion. Without in any way limiting
the Borrower’s obligation to confirm in writing any telephonic notice, the
Administrative Agent may act without liability upon the basis of telephonic
notice believed by the Administrative Agent in good faith to be from the
Borrower prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice except in the case of gross negligence or
willful misconduct by the Administrative Agent.

(d) Continuation Options. Subject to the provisions made in this
Section 2.02(d), the Borrower may elect to continue all or any part of any LIBOR
Loan beyond the expiration of the then current Interest Period relating thereto
by giving advance notice as provided in Section 2.02(c) to the Administrative
Agent (which shall promptly notify the Lenders) of such election, specifying the
amount of such Loan to be continued and the Interest Period therefor. In the
absence of such a timely and proper election, the Borrower shall be deemed to
have elected to convert such LIBOR Loan to a Base Rate Loan pursuant to
Section 2.02(e). All or any part of

 

16



--------------------------------------------------------------------------------

any LIBOR Loan may be continued as provided herein, provided that (i) any
continuation of any such Loan shall be (as to each Loan as continued for an
applicable Interest Period) in amounts of at least Three Million Dollars
($3,000,000) or any whole multiple of One Million Dollars ($1,000,000) in excess
thereof and (ii) no Default shall have occurred and be continuing. If a Default
shall have occurred and be continuing, each LIBOR Loan shall be converted to a
Base Rate Loan on the last day of the Interest Period applicable thereto.

(e) Conversion Options. The Borrower may elect to convert all or any part of any
LIBOR Loan on the last day of the then current Interest Period relating thereto
to a Base Rate Loan by giving advance notice to the Administrative Agent (which
shall promptly notify the Lenders) of such election. Subject to the provisions
made in this Section 2.02(e), the Borrower may elect to convert all or any part
of any Base Rate Loan at any time and from time to time to a LIBOR Loan by
giving advance notice as provided in Section 2.02(c) to the Administrative Agent
(which shall promptly notify the Lenders) of such election. All or any part of
any outstanding Loan may be converted as provided herein, provided that (i) any
conversion of any Base Rate Loan into a LIBOR Loan shall be (as to each such
Loan into which there is a conversion for an applicable Interest Period) in
amounts of at least Three Million Dollars ($3,000,000) or any whole multiple of
One Million Dollars ($1,000,000) in excess thereof and (ii) no Default shall
have occurred and be continuing. If a Default shall have occurred and be
continuing, no Base Rate Loan may be converted into a LIBOR Loan.

(f) Advances. Not later than 12:00 p.m. Charlotte, North Carolina time on the
date specified for each the borrowing hereunder, each Lender shall make
available the amount of the Loan to be made by it on such date to the
Administrative Agent, to an account which the Administrative Agent shall
specify, in immediately available funds, for the account of the Borrower. The
amounts so received by the Administrative Agent shall, subject to the terms and
conditions of this Agreement, be made available to the Borrower by depositing
the same, in immediately available funds, in an account of the Borrower,
designated by the Borrower and maintained at the Principal Office, or in such
other accounts designated by the Borrower.

(g) Letters of Credit. The Borrower shall give the Issuing Bank (which shall
promptly notify the Lenders of such request and their Percentage Share of such
Letter of Credit) advance notice to be received by the Issuing Bank not later
than 12:00 p.m. Charlotte, North Carolina time not less than three Business Days
prior thereto of each request for the issuance, and at least ten Business Days
prior to the date of the renewal or extension, of a Letter of Credit hereunder
which request shall specify (i) the amount of such Letter of Credit, (ii) the
date (which shall be a Business Day) such Letter of Credit is to be issued,
renewed or extended, (iii) the duration thereof, (iv) the name and address of
the beneficiary thereof, and (v) such other information as the Issuing Bank may
reasonably request, all of which shall be reasonably satisfactory to the Issuing
Bank. Subject to the terms and conditions of this Agreement, on the date
specified for the issuance, renewal or extension of a Letter of Credit, the
Administrative Agent shall issue, renew or extend such Letter of Credit to the
beneficiary thereof.

In conjunction with the issuance of each Letter of Credit, the Borrower shall
execute a Letter of Credit Agreement. In the event of any conflict between any
provision of a Letter of Credit Agreement and this Agreement, the Borrower, the
Issuing Bank, the Administrative Agent and the Lenders hereby agree that the
provisions of this Agreement shall govern.

 

17



--------------------------------------------------------------------------------

The Issuing Bank will send to the Borrower and each Lender, immediately upon
issuance of any Letter of Credit, or an amendment thereto, a true and complete
copy of such Letter of Credit, or such amendment thereto.

Section 2.03 Changes of Commitments.

(a) The Borrower shall have the right to terminate or to reduce the amount of
the Aggregate Maximum Revolver Amounts at any time, or from time to time, upon
not less than thirty (30) days’ prior notice to the Administrative Agent (who
shall promptly notify the Lenders) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction (which shall not be less than Three Million Dollars ($3,000,000) or
any whole multiple of One Million Dollars ($1,000,000) in excess thereof, and no
more than an amount by which the Aggregate Maximum Revolver Amounts would be
less than the aggregate outstanding principal amount of the Loans plus the LC
Exposure) and shall be irrevocable and effective only upon receipt by the
Administrative Agent.

(b) The Aggregate Maximum Revolver Amounts, once terminated or reduced, may not
be reinstated.

Section 2.04 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender a commitment fee on the daily average unused amount of
the aggregate Revolver Commitments, up to, but excluding, the Termination Date
in respect of the Revolver Facility at a rate per annum equal to 0.50%. Accrued
commitment fees shall be payable quarterly in arrears on each Quarterly Date and
on the Termination Date in respect of the Revolver Facility.

(b) Letter of Credit Fees.

(i) The Borrower agrees to pay the Administrative Agent, for the account of each
Lender, commissions for issuing the Letters of Credit on the daily average
outstanding of the maximum liability of the Issuing Bank existing from time to
time under such Letter of Credit (calculated separately for each Letter of
Credit) at the rate per annum equal to the Applicable Margin in effect from time
to time for LIBOR Loans, provided, that each Letter of Credit shall bear a
minimum commission of Five Hundred Dollars ($500) and further provided, during
any period commencing on the date of an Event of Default until the same is paid
in full or all Events of Default are cured and waived, equal to the Post-Default
Rate. Each Letter of Credit shall be deemed to be outstanding up to the full
face amount of the Letter of Credit until the Issuing Bank has received the
canceled Letter of Credit or a written cancellation of the Letter of Credit from
the beneficiary of such Letter of Credit in form and substance acceptable to the
Issuing Bank, or for any reductions in the amount of the Letter of Credit (other
than from a drawing), written notification from the beneficiary of such Letter
of Credit. Such commissions are payable in advance at issuance of the Letter of
Credit for the first year thereof and thereafter, quarterly in arrears on each
Quarterly Date and upon cancellation or expiration of each such Letter of
Credit.

(ii) The Borrower agrees to pay the Administrative Agent, for the account of the
Issuing Bank, commissions for issuing the Letters of Credit (calculated
separately for each Letter of Credit) equal to 0.125% of the face amount of each
Letter of Credit, payable upon issuance of such Letter of Credit.

 

18



--------------------------------------------------------------------------------

(iii) The Borrower shall pay to the Administrative Agent, for the account of the
Issuing Bank, other customery fees assessed by the Issuing Bank in connection
with the administration of its Letters of Credit.

(c) Fee Letter. The Borrower shall pay to Administrative Agent and the Sole Lead
Arranger for their respective accounts such other fees as are set forth in the
Fee Letter on the dates specified therein to the extent not paid prior to the
Closing Date.

Section 2.05 Several Obligations. The failure of any Lender to make any Loan to
be made by it or to provide funds for disbursements or reimbursements under
Letters of Credit on the date specified therefor shall not relieve any other
Lender of its obligation to make its Loan or provide funds on such date, but no
Lender shall be responsible for the failure of any other Lender to make a Loan
to be made by such other Lender or to provide funds to be provided by such other
Lender.

Section 2.06 Notes. The Loans made by each Lender shall be evidenced by a
Revolver Note dated as of (i) the Closing Date or (ii) the effective date of an
Assignment and Assumption, payable to the order of such Lender in a principal
amount equal to its Maximum Revolver Amount as originally in effect and
otherwise duly completed and such substitute Notes as required by Section 12.06.
The date, amount, Type, interest rate and Interest Period of each Loan made by
each Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Note, and, prior to any transfer
may be endorsed by such Lender on the schedule attached to such Note or any
continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.

Section 2.07 Prepayments.

(a) Voluntary Prepayments. The Borrower may prepay the Base Rate Loans upon not
less than one (1) Business Day’s prior notice to the Administrative Agent (which
shall promptly notify the Lenders), which notice shall specify the prepayment
date (which shall be a Business Day) and the amount of the prepayment (which
shall be at least One Hundred Thousand Dollars ($100,000) or the remaining
aggregate principal balance outstanding on the Notes) and shall be irrevocable
and effective only upon receipt by the Administrative Agent, provided that
interest on the principal prepaid, accrued to the prepayment date, shall be paid
on the prepayment date. The Borrower may prepay LIBOR Loans on the same
conditions as for Base Rate Loans (except that prior notice to the
Administrative Agent shall be not less than three (3) Business Days for LIBOR
Loans) and in addition such prepayments of LIBOR Loans shall be subject to the
terms of Section 5.05 and shall be in an amount equal to all of the LIBOR Loans
for the Interest Period prepaid. In the event of a voluntary prepayment of any
Loans pursuant to this Section 2.07(a), Borrower shall be entitled to reborrow
such amounts pursuant to Section 2.01(a).

(b) Generally. Prepayments permitted under this Section 2.07 shall be without
premium or penalty, except as required under Section 5.05 for prepayment of
LIBOR Loans. With respect to the Loans, any voluntary prepayments may be
reborrowed subject to the then effective Aggregate Maximum Revolver Amount.

Section 2.08 Assumption of Risks. The Borrower assumes all risks of the acts or
omissions of any beneficiary of any Letter of Credit or any transferee thereof
with respect to its use of such Letter of Credit. Neither the Issuing Bank
(except in the case of gross negligence or willful misconduct on the part of the
Issuing Bank or any of its employees), its correspondents nor any Lender shall
be responsible for the validity, sufficiency or genuineness of certificates or
other documents or any endorsements thereon,

 

19



--------------------------------------------------------------------------------

even if such certificates or other documents should in fact prove to be invalid,
insufficient, fraudulent or forged; for errors, omissions, interruptions or
delays in transmissions or delivery of any messages by mail, telex, or
otherwise, whether or not they be in code; for errors in translation or for
errors in interpretation of technical terms; the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
the failure of any beneficiary or any transferee of any Letter of Credit to
comply fully with conditions required in order to draw upon any Letter of
Credit; or for any other consequences arising from causes beyond the Issuing
Bank’s control or the control of the Issuing Bank’s correspondents. In addition,
neither the Issuing Bank, the Administrative Agent nor any Lender shall be
responsible for any error, neglect, or default of any of the Issuing Bank’s
correspondents; and none of the above shall affect, impair or prevent the
vesting of any of the Issuing Bank’s, the Administrative Agent’s or any Lender’s
rights or powers hereunder or under the Letter of Credit Agreements, all of
which rights shall be cumulative. The Issuing Bank and its correspondents may
accept certificates or other documents that appear on their face to be in order,
without responsibility for further investigation of any matter contained therein
regardless of any notice or information to the contrary. In furtherance and not
in limitation of the foregoing provisions, the Borrower agrees that any action,
inaction or omission taken or not taken by the Issuing Bank or by any
correspondent for the Issuing Bank in good faith in connection with any Letter
of Credit, or any related drafts, certificates, documents or instruments, shall
be binding on the Borrower and shall not put the Issuing Bank or its
correspondents under any resulting liability to the Borrower.

Section 2.09 Obligation to Reimburse and to Prepay.

(a) If a disbursement by the Issuing Bank is made under any Letter of Credit,
the Borrower shall pay to the Administrative Agent within two (2) Business Days
after notice of any such disbursement is received by the Borrower, the amount of
each such disbursement made by the Issuing Bank under the Letter of Credit (if
such payment is not sooner effected as may be required under this Section 2.09
or under other provisions of the Letter of Credit), together with interest on
the amount disbursed from and including the date of disbursement until payment
in full of such disbursed amount at a varying rate per annum equal to (i) the
then applicable interest rate for Base Rate Loans through the second Business
Day after notice of such disbursement is received by the Borrower and
(ii) thereafter, the Post-Default Rate for Base Rate Loans (but in no event to
exceed the Highest Lawful Rate) for the period from and including the third
Business Day following the date of such disbursement to and including the date
of repayment in full of such disbursed amount. The obligations of the Borrower
under this Agreement with respect to each Letter of Credit shall be absolute,
unconditional and irrevocable and shall be paid or performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever,
including, without limitation, but only to the fullest extent permitted by
applicable law, the following circumstances: (i) any lack of validity or
enforceability of this Agreement, any Letter of Credit or any of the Security
Instruments; (ii) any amendment or waiver of (including any default), or any
consent to departure from this Agreement (except to the extent permitted by any
amendment or waiver), any Letter of Credit or any of the Security Instruments;
(iii) the existence of any claim, set-off, defense or other rights which the
Borrower may have at any time against the beneficiary of any Letter of Credit or
any transferee of any Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), the Issuing Bank, the
Administrative Agent, any Lender or any other Person, whether in connection with
this Agreement, any Letter of Credit, the Security Instruments, the transactions
contemplated hereby or any unrelated transaction; (iv) any statement,
certificate, draft, notice or any other document presented under any Letter of
Credit proves to have been forged, fraudulent, insufficient or invalid in any
respect or any statement therein proves to have been untrue or inaccurate in any

 

20



--------------------------------------------------------------------------------

respect whatsoever; (v) payment by the Issuing Bank under any Letter of Credit
against presentation of a draft certificate which appears on its face to comply,
but does not comply, with the terms of such Letter of Credit; and (vi) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

Notwithstanding anything in this Agreement to the contrary, the Borrower will
not be liable for payment or performance that results from the gross negligence
or willful misconduct of the Issuing Bank, except (i) where the Borrower or any
Subsidiary actually recovers the proceeds for itself or the Issuing Bank of any
payment made by the Issuing Bank in connection with such gross negligence or
willful misconduct or (ii) in cases where the Administrative Agent makes payment
to the named beneficiary of a Letter of Credit.

(b) In the event of the occurrence of any Event of Default or the maturity of
the Revolver Notes, whether by acceleration or otherwise, an amount equal to the
LC Exposure shall be deemed to be forthwith due and owing by the Borrower to the
Issuing Bank, the Administrative Agent and the Lenders as of the date of any
such occurrence; and the Borrower’s obligation to pay such amount shall be
absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower may now or hereafter have
against any such beneficiary, the Issuing Bank, the Administrative Agent, the
Lenders or any other Person for any reason whatsoever. Such payments shall be
held by the Issuing Bank on behalf of the Lenders as cash collateral securing
the LC Exposure in an account or accounts at the Principal Office; and the
Borrower hereby grants to and by its deposit with the Administrative Agent
grants to the Administrative Agent a security interest in such cash collateral.
In the event of any such payment by the Borrower of amounts contingently owing
under outstanding Letters of Credit and in the event that thereafter drafts or
other demands for payment complying with the terms of such Letters of Credit are
not made prior to the respective expiration dates thereof, the Administrative
Agent agrees, if no Event of Default has occurred and is continuing or if no
other amounts are outstanding under this Agreement, the Notes or the Security
Instruments, to remit to the Borrower amounts for which the contingent
obligations evidenced by the Letters of Credit have ceased.

(c) Each Lender severally and unconditionally agrees that it shall promptly
reimburse the Issuing Bank an amount equal to such Lender’s Percentage Share of
any disbursement made by the Issuing Bank under any Letter of Credit that is not
reimbursed according to this Section 2.09.

(d) Notwithstanding anything to the contrary contained herein, if no Event of
Default has occurred and is continuing, and subject to Availability under the
Revolver Facility, to the extent the Borrower has not reimbursed the Issuing
Bank for any drawn upon Letter of Credit within one (1) Business Day after
notice of such disbursement has been received by the Borrower, the amount of
such Letter of Credit reimbursement obligation shall automatically be funded by
the Lenders as a Loan hereunder and used by the Lenders to pay such Letter of
Credit reimbursement obligation. If an Event of Default has occurred and is
continuing, or if the funding of such Letter of Credit reimbursement obligation
as a Loan would cause the aggregate amount of all Loans outstanding to exceed
the Aggregate Maximum Revolver Amount (after reduction for LC Exposure), such
Letter of Credit reimbursement obligation shall not be funded as a Loan, but
instead shall accrue interest as provided in Section 2.09(a).

 

21



--------------------------------------------------------------------------------

Section 2.10 Lending Offices. The Loans of each Type made by each Lender shall
be made and maintained at such Lender’s Applicable Lending Office for Loans of
such Type.

ARTICLE III

Payments of Principal and Interest

Section 3.01 Repayment of Loans.

(a) Loans. The Principal Debt is due and payable on the Termination Date in
respect of the Revolver Facility.

(b) Generally. The Borrower will pay to the Administrative Agent, for the
account of each Lender, the principal payments required by this Section 3.01.

Section 3.02 Interest.

(a) Interest Rates. The Borrower will pay to the Administrative Agent, for the
account of each Lender, interest on the unpaid principal amount of each Loan
made by such Lender for the period commencing on the date such Loan is made to,
but excluding, the date such Loan shall be paid in full, at the following rates
per annum:

(i) if such a Loan is a Base Rate Loan, the Base Rate (as in effect from time to
time) plus the Applicable Margin, but in no event to exceed the Highest Lawful
Rate; and

(ii) if such a Loan is a LIBOR Loan, for each Interest Period relating thereto,
the Adjusted LIBOR for such Loan plus the Applicable Margin (as in effect from
time to time), but in no event to exceed the Highest Lawful Rate.

(b) Post-Default Rate. Notwithstanding the foregoing, the Borrower will pay to
the Administrative Agent, for the account of each Lender, interest at the
applicable Post-Default Rate on any Loan made by such Lender, and (to the
fullest extent permitted by law) on any other amount payable by the Borrower
hereunder, under any Loan Document or under any Note held by such Lender to or
for account of such Lender, for the period commencing on the date of an Event of
Default until the same is paid in full or all Events of Default are cured or
waived.

(c) Due Dates. Accrued interest on Base Rate Loans shall be payable on each
Quarterly Date commencing on October 1, 2006, and accrued interest on each LIBOR
Loan shall be payable on the last day of the Interest Period therefor and, if
such Interest Period is longer than three months, at three-month intervals
following the first day of such Interest Period, except that interest payable at
the Post-Default Rate shall be payable from time to time on demand and interest
on any LIBOR Loan that is converted into a Base Rate Loan (pursuant to
Section 5.04) shall be payable on the date of conversion (but only to the extent
so converted). Any accrued and unpaid interest on the Loans on the Termination
Date in respect of the Revolver Facility shall be paid on such date.

(d) Determination of Rates. Promptly after the determination of any interest
rate provided for herein or any change therein, the Administrative Agent shall
notify the Lenders to which such interest is payable and the Borrower thereof.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall, except in cases of manifest error, be final, conclusive and
binding on the parties.

 

22



--------------------------------------------------------------------------------

ARTICLE IV

Payments; Pro Rata Treatment; Computations; Etc.

Section 4.01 Payments. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes, Letters of Credit, and the Letter of Credit
Agreements shall be made in Dollars, in immediately available funds, to the
Administrative Agent at such account as the Administrative Agent shall specify
by notice to the Borrower from time to time, not later than 12:00 p.m.
Charlotte, North Carolina time on the date on which such payments shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Such payments shall be made
without (to the fullest extent permitted by applicable law) defense, set-off or
counterclaim. Each payment received by the Administrative Agent under this
Agreement or any Note for account of a Lender shall be paid promptly to such
Lender in immediately available funds. Except as otherwise provided in the
definition of “Interest Period”, if the due date of any payment under this
Agreement or any Note would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall be payable for any principal so extended for the period of such extension.
At the time of each payment to the Administrative Agent of any principal of or
interest on any borrowing, the Borrower shall notify the Administrative Agent of
the Loans to which such payment shall apply. In the absence of such notice the
Administrative Agent may specify the Loans to which such payment shall apply,
but to the extent possible such payment or prepayment will be applied first to
the Loans comprised of Base Rate Loans.

Section 4.02 Pro Rata Treatment. Except to the extent otherwise provided herein,
each Lender agrees that: (i) each borrowing from the Lenders under Section 2.01
and each continuation and conversion under Section 2.02 shall be made from the
Lenders pro rata in accordance with their Percentage Share of the aggregate
Revolver Commitments, each payment of fees under Sections 2.04(a) and
2.04(b)(i), shall be made for account of the Lenders pro rata in accordance with
their Percentage Share of the aggregate Revolver Commitments, and each
termination or reduction of the amount of the Aggregate Maximum Revolver Amount
under Section 2.03(a) shall be applied to the Revolver Commitment of each
Lender, pro rata according to the amounts of its respective Revolver Commitment;
(ii) each payment of principal of Loans by the Borrower shall be made for
account of the Lenders pro rata in accordance with the respective unpaid
principal amount of the Loans held by the Lenders; (iii) each payment of
interest on Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the amounts of interest due and payable to the
respective Lenders; (iv) each reimbursement by the Borrower of disbursements
under Letters of Credit shall be made for account of the Issuing Bank or, if
funded by the Lenders, pro rata for the account of the Lenders in accordance
with the amounts of reimbursement obligations due and payable to each respective
Lender.

Section 4.03 Computations. Interest on LIBOR Loans and fees shall be computed on
the basis of a year of 360 days and actual days elapsed (including the first day
but excluding the last day) occurring in the period for which such interest is
payable, unless such calculation would exceed the Highest Lawful Rate, in which
case interest shall be calculated on the per annum basis of a year of 365 or 366
days, as the case may be. Interest on Base Rate Loans shall be computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which such interest is payable.

Section 4.04 Non-receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Lender or the Borrower prior
to the date on which such notifying party is scheduled to make payment to the
Administrative Agent (in the case of a Lender) of the proceeds of a Loan or a
payment under a Letter of Credit to be made by it hereunder or (in the case of
the

 

23



--------------------------------------------------------------------------------

Borrower) a payment to the Administrative Agent for account of one or more of
the Lenders hereunder (such payment being herein called the “Required Payment”),
which notice shall be effective upon receipt, that it does not intend to make
the Required Payment to the Administrative Agent, the Administrative Agent may
assume that the Required Payment has been made and may, in reliance upon such
assumption (but shall not be required to), make the amount thereof available to
the intended recipient(s) on such date and, if such Lender or the Borrower (as
the case may be) has not in fact made the Required Payment to the Administrative
Agent, the recipient(s) of such payment shall, on demand, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until, but excluding, the date the
Administrative Agent recovers such amount at a rate per annum which, for any
Lender as recipient, will be equal to the Federal Funds Rate, and for the
Borrower as recipient, will be equal to the Base Rate plus the Applicable
Margin.

Section 4.05 Set-off, Sharing of Payments, Etc.

(a) The Borrower agrees that, in addition to (and without limitation of) any
right of set-off, bankers’ lien or counterclaim a Lender may otherwise have,
each Lender shall have the right and be entitled (after consultation with the
Administrative Agent), at its option, to offset balances held by it or by any of
its Affiliates for account of the Borrower or any Subsidiary at any of its
offices, in Dollars or in any other currency, against any principal of or
interest on any of such Lender’s Loans, or any other amount payable to such
Lender hereunder, which is not paid when due (regardless of whether such
balances are then due to the Borrower), in which case it shall promptly notify
the Borrower and the Administrative Agent thereof, provided that such Lender’s
failure to give such notice shall not affect the validity thereof.

(b) If any Lender shall obtain payment of any principal of or interest on any
Loan made by it to the Borrower under this Agreement (or reimbursement as to any
Letter of Credit) through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise, and, as a result of such payment,
such Lender shall have received a greater percentage of the principal or
interest (or reimbursement) then due hereunder by the Borrower to such Lender
than the percentage received by any other Lenders, it shall promptly (i) notify
the Administrative Agent and each other Lender thereof and (ii) purchase from
such other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans (or participations in Letters of Credit)
made by such other Lenders (or in interest due thereon, as the case may be) in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
excess payment (net of any expenses which may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal and/or interest on the Loans held by each of the Lenders (or
reimbursements of Letters of Credit). To such end all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans made by other Lenders (or in interest due thereon, as the
case may be) may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans (or Letters of Credit) in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 4.05 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.05 to share the benefits
of any recovery on such secured claim.

 

24



--------------------------------------------------------------------------------

Section 4.06 Taxes.

(a) Payments Free and Clear. Any and all payments by the Borrower hereunder
shall be made, in accordance with Section 4.01, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, the Issuing Bank and the Administrative Agent, taxes
imposed on its income, and franchise or similar taxes imposed on it, by (i) any
jurisdiction (or political subdivision thereof) of which the Administrative
Agent, the Issuing Bank or such Lender, as the case may be, is a citizen or
resident or in which such Lender has an Applicable Lending Office, (ii) the
jurisdiction (or any political subdivision thereof) in which the Administrative
Agent, the Issuing Bank or such Lender is organized, or (iii) any jurisdiction
(or political subdivision thereof) in which such Lender, the Issuing Bank or the
Administrative Agent is presently doing business which taxes are imposed solely
as a result of doing business in such jurisdiction (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to the Lenders,
the Issuing Bank or the Administrative Agent (i) the sum payable shall be
increased by the amount necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 4.06) such Lender, the Issuing Bank or the Administrative Agent (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law.

(b) Other Taxes. In addition, to the fullest extent permitted by applicable law,
the Borrower agrees to pay any present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement, any Assignment and Assumption or
any Security Instrument (hereinafter referred to as “Other Taxes”).

(c) Indemnification. To the fullest extent permitted by applicable law, the
Borrower will indemnify each Lender, the Issuing Bank and the Administrative
Agent for the full amount of Taxes and Other Taxes (including, but not limited
to, any Taxes or Other Taxes imposed by any Governmental Authority on amounts
payable under this Section 4.06) paid by such Lender, the Issuing Bank or the
Administrative Agent (on their behalf or on behalf of any Lender), as the case
may be, and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted unless the payment of such Taxes was not correctly
or legally asserted and such Lender’s payment of such Taxes or Other Taxes was
the result of its gross negligence or willful misconduct. Any payment pursuant
to such indemnification shall be made within thirty (30) days after the date any
Lender, the Issuing Bank or the Administrative Agent, as the case may be, makes
written demand therefor. If any Lender, Issuing Bank or the Administrative Agent
receives a refund or credit in respect of any Taxes or Other Taxes for which
such Lender, Issuing Bank or the Administrative Agent has received payment from
the Borrower, it shall promptly notify the Borrower of such refund or credit and
shall, if no Default has occurred and is continuing, within thirty

 

25



--------------------------------------------------------------------------------

(30) days after receipt of a request by the Borrower (or promptly upon receipt,
if the Borrower has requested application for such refund or credit pursuant
hereto), pay an amount equal to such refund or credit to the Borrower without
interest (but with any interest so refunded or credited), provided, that the
Borrower, upon the request of such Lender, the Issuing Bank or the
Administrative Agent, agrees to return such refund or credit (plus penalties,
interest or other charges) to such Lender or the Administrative Agent in the
event such Lender or the Administrative Agent is required to repay such refund
or credit.

(d) Lender Representations.

(i) Each Lender represents that it is either (1) a banking association or
corporation organized under the laws of the United States of America or any
state thereof or (2) it is entitled to complete exemption from United States
withholding tax imposed on or with respect to any payments, including fees, to
be made to it pursuant to this Agreement (A) under an applicable provision of a
tax convention to which the United States of America is a party or (B) because
it is acting through a branch, agency or office in the United States of America
and any payment to be received by it hereunder is effectively connected with a
trade or business in the United States of America. Each Lender that is not a
banking association or corporation organized under the laws of the United States
of America or any state thereof agrees to provide to the Borrower and the
Administrative Agent on the Closing Date, or on the date of its delivery of the
Assignment and Assumption pursuant to which it becomes a Lender, and at such
other times as required by United States law or as the Borrower or the
Administrative Agent shall reasonably request, two accurate and complete
original signed copies of either (1) Internal Revenue Service Form W-8ECI (or
successor form) certifying that all payments to be made to it hereunder will be
effectively connected to a United States trade or business (the “Form W-8ECI
Certification”) or (2) Internal Revenue Service Form W-8BEN (or successor form)
certifying that it is entitled to the benefit of a provision of a tax convention
to which the United States of America is a party which completely exempts from
United States withholding tax all payments to be made to it hereunder (the “Form
W-8BEN Certification”). In addition, each Lender agrees that if it previously
filed a Form W-8ECI Certification, it will deliver to the Borrower and the
Administrative Agent a new Form W-8ECI Certification prior to the first payment
date occurring in each of its subsequent taxable years; and if it previously
filed a Form W-8BEN Certification, it will deliver to the Borrower and the
Administrative Agent a new certification prior to the first payment date falling
in the third year following the previous filing of such certification. Each
Lender also agrees to deliver to the Borrower and the Administrative Agent such
other or supplemental forms as may at any time be required as a result of
changes in applicable law or regulation in order to confirm or maintain in
effect its entitlement to exemption from United States withholding tax on any
payments hereunder, provided that the circumstances of such Lender at the
relevant time and applicable laws permit it to do so. If a Lender determines, as
a result of any change in either (i) a Governmental Requirement or (ii) its
circumstances, that it is unable to submit any form or certificate that it is
obligated to submit pursuant to this Section 4.06, or that it is required to
withdraw or cancel any such form or certificate previously submitted, it shall
promptly notify the Borrower and the Administrative Agent of such fact. If a
Lender is organized under the laws of a jurisdiction outside the United States
of America, unless the Borrower and the Administrative Agent have received a
Form W-8BEN Certification or Form W-8ECI Certification satisfactory to them
indicating that all payments to be

 

26



--------------------------------------------------------------------------------

made to such Lender hereunder are not subject to United States withholding tax,
the Borrower shall withhold taxes from such payments at the applicable statutory
rate. Each Lender agrees to indemnify and hold harmless the Borrower or
Administrative Agent, as applicable, from any United States taxes, penalties,
interest and other expenses, costs and losses incurred or payable by (i) the
Administrative Agent as a result of such Lender’s failure to submit any form or
certificate that it is required to provide pursuant to this Section 4.06 or
(ii) the Borrower or the Administrative Agent as a result of their reliance on
any such form or certificate which such Lender has provided to them pursuant to
this Section 4.06.

(ii) For any period with respect to which a Lender has failed to provide the
Borrower with the form required pursuant to this Section 4.06, if any (other
than if such failure is due to a change in a Governmental Requirement occurring
subsequent to the date on which a form originally was required to be provided),
such Lender shall not be entitled to indemnification under this Section 4.06
with respect to taxes imposed by the United States which taxes would not have
been imposed but for such failure to provide such forms; provided, however, that
if a Lender, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such taxes.

(iii) Any Lender claiming any additional amounts payable pursuant to this
Section 4.06 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Borrower or
the Administrative Agent or to change the jurisdiction of its Applicable Lending
Office or to contest any tax imposed if the making of such a filing or change or
contesting such tax would avoid the need for or reduce the amount of any such
additional amounts that may thereafter accrue and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

ARTICLE V

Capital Adequacy

Section 5.01 Additional Costs.

(a) LIBOR Regulations, etc. The Borrower shall pay directly to each Lender from
time to time such amounts as such Lender may determine to be necessary to
compensate such Lender for any costs which it determines are attributable to its
making or maintaining of any LIBOR Loans or issuing or participating in Letters
of Credit hereunder or its obligation to make any LIBOR Loans or issue or
participate in any Letters of Credit hereunder, or any reduction in any amount
receivable by such Lender hereunder in respect of any of such LIBOR Loans,
Letters of Credit (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
which: (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any Note in respect of any of such LIBOR Loans or
Letters of Credit (other than taxes imposed on the overall net income of such
Lender or of its Applicable Lending Office for any of such LIBOR Loans by the
jurisdiction in which such Lender has its principal office or Applicable Lending
Office); or (ii) imposes or modifies any reserve, special deposit, minimum
capital, capital ratio or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of such
Lender, or the Commitment or Loans of such Lender or the London interbank

 

27



--------------------------------------------------------------------------------

market; or (iii) imposes any other condition affecting this Agreement or any
Note (or any of such extensions of credit or liabilities) or such Lender’s
Commitment or Loans. Each Lender will notify the Administrative Agent and the
Borrower of any event occurring after the Closing Date which will entitle such
Lender to compensation pursuant to this Section 5.01(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation, and will designate a different Applicable Lending Office for the
Loans of such Lender affected by such event if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the sole
opinion of such Lender, be disadvantageous to such Lender, provided that such
Lender shall have no obligation to so designate an Applicable Lending Office
located in the United States. If any Lender requests compensation from the
Borrower under this Section 5.01(a), the Borrower may, by notice to such Lender,
suspend the obligation of such Lender to make additional Loans of the Type with
respect to which such compensation is requested until the Regulatory Change
giving rise to such request ceases to be in effect (in which case the provisions
of Section 5.04 shall be applicable).

(b) Regulatory Change. Without limiting the effect of the provisions of
Section 5.01(a), in the event that at any time (by reason of any Regulatory
Change or any other circumstances arising after the Closing Date affecting
(i) any Lender, (ii) the London interbank market or (iii) such Lender’s position
in such market), the Adjusted LIBOR, as determined in good faith by such Lender,
will not adequately and fairly reflect the cost to such Lender of funding its
LIBOR Loans, then, if such Lender so elects, by notice to the Borrower and the
Administrative Agent, the obligation of such Lender to make additional LIBOR
Loans shall be suspended until such Regulatory Change or other circumstances
ceases to be in effect (in which case the provisions of Section 5.04 shall be
applicable).

(c) Capital Adequacy. Without limiting the effect of the foregoing provisions of
this Section 5.01 (but without duplication), the Borrower shall pay directly to
any Lender from time to time on request such amounts as such Lender may
reasonably determine to be necessary to compensate such Lender or its parent or
holding company for any costs which it determines are attributable to the
maintenance by such Lender or its parent or holding company (or any Applicable
Lending Office), pursuant to any Governmental Requirement following any
Regulatory Change, of capital in respect of its Commitment, its Note, or its
Loans or any interest held by it in any Letter of Credit, such compensation to
include, without limitation, an amount equal to any reduction of the rate of
return on assets or equity of such Lender or its parent or holding company (or
any Applicable Lending Office) to a level below that which such Lender or its
parent or holding company (or any Applicable Lending Office) could have achieved
but for such Governmental Requirement. Such Lender will notify the Borrower that
it is entitled to compensation pursuant to this Section 5.01(c) as promptly as
practicable after it determines to request such compensation.

(d) Compensation Procedure. Any Lender notifying the Borrower of the incurrence
of Additional Costs under this Section 5.01 shall in such notice to the Borrower
and the Administrative Agent set forth in reasonable detail the basis and amount
of its request for compensation. Determinations and allocations by each Lender
for purposes of this Section 5.01 of the effect of any Regulatory Change
pursuant to Section 5.01(a) or (b), or of the effect of capital maintained
pursuant to Section 5.01(c), on its costs or rate of return of maintaining Loans
or its obligation to make Loans or issue Letters of Credit, or on amounts
receivable by it in respect of Loans or Letters of Credit, and of the amounts
required to compensate such Lender under this Section 5.01, shall be conclusive
and binding for all purposes, provided that such determinations and allocations
are made on a reasonable basis. Any request for additional compensation under
this Section 5.01 shall be paid by the Borrower within thirty (30) days of the
receipt by the Borrower of the notice described in this Section 5.01(d).

 

28



--------------------------------------------------------------------------------

Section 5.02 Limitation on LIBOR Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Adjusted LIBOR for
any Interest Period:

(a) the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the definition of “Adjusted LIBOR” in
Section 1.02 are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR Loans as
provided herein; or

(b) the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that the relevant rates of interest referred
to in the definition of “Adjusted LIBOR” in Section 1.02 upon the basis of which
the rate of interest for LIBOR Loans for such Interest Period is to be
determined are not sufficient to adequately cover the cost to the Lenders of
making or maintaining LIBOR Loans; then the Administrative Agent shall give the
Borrower prompt notice thereof, and so long as such condition remains in effect,
the Lenders shall be under no obligation to make additional LIBOR Loans.

Section 5.03 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its Applicable Lending
Office to honor its obligation to make or maintain LIBOR Loans hereunder, then
such Lender shall promptly notify the Borrower thereof and such Lender’s
obligation to make LIBOR Loans shall be suspended until such time as such Lender
may again make and maintain LIBOR Loans (in which case the provisions of
Section 5.04 shall be applicable).

Section 5.04 Base Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03. If the
obligation of any Lender to make LIBOR Loans shall be suspended pursuant to
Sections 5.01, 5.02 or 5.03 (“Affected Loans”), all Affected Loans which would
otherwise be made by such Lender shall be made instead as Base Rate Loans (and,
if an event referred to in Section 5.01(b) or Section 5.03 has occurred and such
Lender so requests by notice to the Borrower, all Affected Loans of such Lender
then outstanding shall be automatically converted into Base Rate Loans on the
date specified by such Lender in such notice) and, to the extent that Affected
Loans are so made as (or converted into) Base Rate Loans, all payments of
principal which would otherwise be applied to such Lender’s Affected Loans shall
be applied instead to its Base Rate Loans.

Section 5.05 Compensation. The Borrower shall pay to each Lender within thirty
(30) days of receipt of written request of such Lender (which request shall set
forth, in reasonable detail, the basis for requesting such amounts and which
shall be conclusive and binding for all purposes provided that such
determinations are made on a reasonable basis), such amount or amounts as shall
compensate it for any loss, cost, expense or liability which such Lender
determines are attributable to:

(a) any payment, prepayment or conversion of a LIBOR Loan properly made by such
Lender or the Borrower for any reason (including, without limitation, the
acceleration of the Loans pursuant to Section 10.02) on a date other than the
last day of the Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including but not limited to,
the failure of any of the conditions precedent specified in Article VI to be
satisfied) to borrow, continue or convert a LIBOR Loan from such Lender on the
date for such borrowing, continuation or conversion specified in the relevant
notice given pursuant to Section 2.02(c).

 

29



--------------------------------------------------------------------------------

Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the principal amount so paid, prepaid or converted
or not borrowed for the period from the date of such payment, prepayment or
conversion or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for such Loan
which would have commenced on the date specified for such borrowing) at the
applicable rate of interest for such Loan provided for herein over (ii) the
interest component of the amount such Lender would have bid in the London
interbank market for Dollar deposits of leading banks in amounts comparable to
such principal amount and with maturities comparable to such period (as
reasonably determined by such Lender).

ARTICLE VI

Conditions Precedent

Section 6.01 Initial Funding. The obligation of the Lenders to make the Initial
Funding is subject to the receipt by the Administrative Agent and the Lenders of
all fees then due and payable pursuant to Section 2.04 on or before the Closing
Date and the receipt by the Administrative Agent of the following documents and
satisfaction of the other conditions provided in this Section 6.01, each of
which shall be satisfactory to the Sole Lead Arranger in form and substance
(other than each item, if any, listed on Schedule 6.01, which items are hereby
permitted to be delivered after the Closing Date but not later than the date for
delivery of each such item specified on Schedule 6.01, or such later date as the
Administrative Agent may agree):

(a) A certificate of the Secretary or an Assistant Secretary of the General
Partner setting forth (i) resolutions of its board of managers with respect to
the authorization of the General Partner to execute and deliver on behalf of
itself and each Obligor the Loan Documents to which each is a party and to enter
into the transactions contemplated in those documents, (ii) the officers of the
General Partner who are authorized to sign the Loan Documents to which each
Obligor is a party and who will, until replaced by another officer or officers
duly authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the agreement of limited
partnership for Borrower, as amended, certified as being true and complete and
(v) the articles of organization of the General Partner, as amended, certified
as being true and complete. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.

(b) Certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of the Obligors.

(c) The Notes, duly completed and executed for each Lender.

(d) The Security Instruments, duly completed and executed in sufficient number
of counterparts; all original certificates of partnership units or members’
equity, and blank stock powers and Intercompany Notes duly endorsed as required
under such Security Instruments.

(e) An opinion of counsel to the Obligors acceptable to the Sole Lead Arranger,
with respect to the existence of the Obligors, due authorization and execution
of the Loan Documents, enforceability of the Loan Documents, including without
limitation the Security Instruments, and other matters incident to the
transactions herein contemplated as the Sole Lead Arranger may reasonably
request, each in form and substance satisfactory to the Sole Lead Arranger.

 

30



--------------------------------------------------------------------------------

(f) A certificate of insurance coverage of the Obligors evidencing that the
Obligors are carrying insurance in accordance with Section 7.17 and
Section 8.03(b).

(g) Appropriate UCC search certificates and other evidence satisfactory to the
Sole Lead Arranger with respect to the Obligors’ Properties reflecting no prior
Liens, other than Excepted Liens.

(h) A certificate of a Responsible Officer certifying that (i) no Default or
Event of Default exists or would result from the Initial Funding, and (ii) since
December 31, 2005, there has occurred no Material Adverse Effect.

(i) Satisfactory review by Sole Lead Arranger of all Material Agreements.

(j) All authorizations, approvals or consents as may be necessary for the
execution, delivery and performance by any Obligor under this Agreement.

(k) From any Obligor (other than Borrower) a Guaranty Agreement executed by such
Obligor.

(l) A letter from CT Corporation System, Inc., or other agent acceptable to the
Administrative Agent, accepting service of process in the State of New York on
behalf of the Obligors not otherwise qualified to transact business in New York

(m) Such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Required Lenders reasonably may require.

(n) The Borrower shall have received the net proceeds of a public offering of
limited partnership interests of the Borrower contemplated by the Form S-1 in
the amount of at least $25,000,000.

Section 6.02 Initial and Subsequent Loans and Letters of Credit. The obligation
of the Lenders to make Loans to the Borrower upon the occasion of each borrowing
hereunder and to issue, renew, extend or reissue Letters of Credit (including
the Initial Funding) is subject to the further conditions precedent that, as of
the date of such Loans and after giving effect thereto:

(a) no Default shall have occurred and be continuing;

(b) no Material Adverse Effect shall have occurred; and

(c) the representations and warranties made by the Borrower in Article VII and
in the Security Instruments shall be true on and as of the date of the making of
such Loans or issuance, renewal, extension or reissuance of a Letter of Credit
with the same force and effect as if made on and as of such date and following
such new borrowing, except to the extent such representations and warranties are
expressly limited to an earlier date.

Each request for a borrowing or issuance, renewal, extension or reissuance of a
Letter of Credit by the Borrower hereunder shall constitute a certification by
the Borrower to the effect set forth in Section 6.02(c) (both as of the date of
such notice and, unless the Borrower otherwise notifies the Administrative Agent
prior to the date of and immediately following such borrowing or issuance,
renewal, extension or reissuance of a Letter of Credit as of the date thereof).

 

31



--------------------------------------------------------------------------------

Section 6.03 Certain Loans and Letters of Credit. The obligation of the Lenders
to make Loans to the Borrower upon the occasion of each borrowing hereunder and
to issue, renew, extend or reissue Letters of Credit (including the Initial
Funding), in each case if for the purposes of acquiring or carrying limited
partnership units of Atlas Pipeline Partners, is subject to the further
conditions precedent that the Borrower and the Administrative Agent, on behalf
of the Lenders, shall have executed and delivered a Federal Reserve Form U-1
provided for in the Margin Regulations, which shall contain statements that, in
the judgement of the Administrative Agent, permit the transactions contemplated
by such Loan or Letter of Credit to be made in accordance with the Margin
Regulations.

Section 6.04 Conditions Precedent for the Benefit of Lender. All conditions
precedent to the obligations of the Lenders to make any Loan are imposed hereby
solely for the benefit of the Lenders, and no other Person may require
satisfaction of any such condition precedent or be entitled to assume that the
Lenders will refuse to make any Loan in the absence of strict compliance with
such conditions precedent.

Section 6.05 No Waiver. No waiver of any condition precedent shall preclude the
Administrative Agent or the Lenders from requiring such condition to be met
prior to making any subsequent Loan or preclude the Lenders from thereafter
declaring that the failure of the Borrower to satisfy such condition precedent
constitutes a Default.

ARTICLE VII

Representations and Warranties

Each of the Obligors represents and warrants to the Administrative Agent and the
Lenders that (each representation and warranty herein is given as of the Closing
Date and shall be deemed repeated and reaffirmed on the dates of each borrowing
and issuance, renewal, extension or reissuance of a Letter of Credit as provided
in Section 6.02):

Section 7.01 Corporate Existence. Each of the Obligors: (i) is a limited
liability company or limited partnership duly organized, formed, legally
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable; (ii) has all requisite organizational
power, and has all material governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted; and (iii) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.

Section 7.02 Financial Condition. The audited consolidated balance sheet of APL
General Partner and its consolidated subsidiaries as at December 31, 2005, the
related consolidated statement of income, partners’ equity and cash flow of APL
General Partner and its consolidated subsidiaries for the fiscal year ended on
said date, in each case including, on a consolidated basis, Atlas Pipeline
Partners and its consolidated subsidiaries, heretofore furnished to each of the
Lenders, are complete and correct and fairly present the consolidated financial
condition of APL General Partner and its consolidated subsidiaries including, on
a consolidated basis, Atlas Pipeline Partners and its consolidated subsidiaries,
as at said date and the results of its operations for the fiscal year on said
date, all in accordance with GAAP, as applied on a consistent basis. Except as
reflected or referred to in such Financial Statements or the unaudited financial
statements of APL General Partner as at March 31, 2006, neither the Borrower,
nor APL General Partner, nor any Subsidiary of the Borrower has on the Closing
Date any material Debt, contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments. Since the date of the Financial Statements, neither the
business nor the Properties of APL General Partner, or any Subsidiary, including
Atlas Pipeline Partners and its consolidated subsidiaries, have been materially
and adversely affected.

 

32



--------------------------------------------------------------------------------

Section 7.03 Litigation. Except as disclosed to the Lenders in Schedule 7.03
hereto, there is no litigation, legal, administrative or arbitral proceeding,
investigation or other action of any nature pending or, to the knowledge of the
Obligors, threatened against or affecting the Obligors or any Subsidiary which
involves the possibility of any judgment or liability against any Obligor or any
Subsidiary not fully covered by insurance (except for normal deductibles), and
which would have a Material Adverse Effect.

Section 7.04 No Breach. Neither the execution and delivery of the Loan
Documents, nor compliance with the terms and provisions hereof, will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the Closing Date under, the respective charter, limited
partnership agreement, articles of organization or by-laws of the Obligors or
any Subsidiary, or any Governmental Requirement, or any agreement or instrument
to which any Obligor or any Subsidiary is a party or by which it is bound or to
which it or its Properties are subject, or constitute a default under any such
agreement or instrument, or result in the creation or imposition of any Lien
upon any of the revenues or assets of the Obligor or any Subsidiary pursuant to
the terms of any such agreement or instrument, other than the Liens created by
the Loan Documents.

Section 7.05 Authority. Each Obligor and each Subsidiary thereof has all
necessary organizational power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party; and the execution,
delivery and performance by each Obligor of the Loan Documents to which it is a
party have been duly authorized by all necessary organizational action on its
part; and the Loan Documents constitute the legal, valid and binding obligations
of each Obligor, enforceable in accordance with their terms.

Section 7.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any other Person
are necessary for the execution, delivery or performance by any Obligor of the
Loan Documents to which it is a party or for the validity or enforceability
thereof, except for the recording and filing of the Security Instruments as
required by this Agreement.

Section 7.07 Use of Loans. The proceeds of the Loans shall be used (i) for
general business purposes of the Obligors, including, without limitation,
working capital, purchase of debt or limited partnership units of Atlas Pipeline
Partners, fund general partner contributions of APL General Partner to Atlas
Pipeline Partners and purchase of a Permitted Acquisition, (ii) to pay fees and
expenses related to the Facility, and (iii) for Letters of Credit to support the
obligations of the Obligors. Neither the Borrower nor any other Obligor is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Margin Regulations) and
no part of the proceeds of any Loan hereunder will be used to buy or carry any
margin stock, except limited partnership units of Atlas Pipeline Partners in
compliance with the Margin Regulations and Section 6.03.

Section 7.08 ERISA.

(a) Each Obligor, each Subsidiary and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b) Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on any Obligor, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
section 502(c), (i) or (1) of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
section 409 of ERISA.

 

33



--------------------------------------------------------------------------------

(d) No contingent obligations remain due to the termination of any Plan (other
than a defined contribution plan) or any trust created under any such Plan since
September 2, 1974. The only Plan that has been terminated was for The Atlas
Group, Inc. No liability to the PBGC (other than for the payment of current
premiums which are not past due) by any Obligor, any Subsidiary or any ERISA
Affiliate has been or is expected by any Obligor, any Subsidiary or any ERISA
Affiliate to be incurred with respect to any Plan. No ERISA Event with respect
to any Plan has occurred.

(e) Full payment when due has been made of all amounts which any Obligor, any
Subsidiary or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan, and no accumulated
funding deficiency (as defined in section 302 of ERISA and section 412 of the
Code), whether or not waived, exists with respect to any Plan.

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of each Obligor’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(g) None of the Obligors, any Subsidiary or any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(l) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by an Obligor, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.

(h) None of the Obligors, any Subsidiary or any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the preceding six calendar
years, sponsored, maintained or contributed to, any Multiemployer Plan.

(i) None of the Obligors, any Subsidiary or any ERISA Affiliate is required to
provide security under section 401 (a)(29) of the Code due to a Plan amendment
that results in an increase in current liability for the Plan.

Section 7.09 Taxes. Except as set forth on Schedule 7.09, each Obligor and its
Subsidiaries have filed all United States federal income tax returns and all
other tax returns which are required to be filed by them, or otherwise obtained
appropriate extensions to file, and have paid all material taxes due pursuant to
such returns or pursuant to any assessment received by any Obligor or any
Subsidiary, except such taxes that are being contested in good faith by
appropriate proceedings and for which such Obligor or Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP. The
charges, accruals and reserves on the books of each Obligor and its Subsidiaries
in respect of taxes and other governmental charges are, in the opinion of the
Borrower, adequate. No tax lien has been filed and, to the knowledge of the
Obligors, no claim is being asserted with respect to any such tax, fee or other
charge.

 

34



--------------------------------------------------------------------------------

Section 7.10 Titles, etc. Except as otherwise set forth on Schedule 7.10:

(a) Each of the Obligors has good, sufficient and clear title to its material
Properties, free and clear of all adverse possession or abandonment claims and
Liens, except Excepted Liens.

(b) All leases, rights of way, permits, licenses and agreements necessary for
the conduct of the business of each Obligor are valid and subsisting, in full
force and effect and there exists no default or event or circumstance which with
the giving of notice or the passage of time or both would give rise to a default
under any such lease rights of way, permits, licenses, which would affect in any
material respect the conduct of the business of any Obligor.

(c) The rights, Properties and other assets presently owned, leased or licensed
by each Obligor, including, without limitation, all easements and rights of way,
include all rights, Properties and other assets necessary to permit each Obligor
to conduct its business in all material respects in the same manner as its
business has been conducted prior to the Closing Date.

(d) All of the assets and Properties of each Obligor which are reasonably
necessary for the operation of its business are in good working condition and
are maintained in accordance with prudent business standards.

Section 7.11 No Material Misstatements. To the Borrower’s knowledge, (i) no
written information, statement, exhibit, certificate, document or report (not
including financial projections referred to in clause (ii)) furnished to the
Administrative Agent and the Lenders (or any of them) by any Obligor in
connection with the negotiation of this Agreement contains any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statement contained therein not materially misleading in the light
of the circumstances in which made and (ii) all financial projections concerning
the Borrower and its Subsidiaries furnished to the Administrative Agent and the
Lenders (or any of them) have been prepared in good faith based upon reasonable
assumptions. There is no fact peculiar to any Obligor which has a Material
Adverse Effect or in the future is reasonably likely to have a Material Adverse
Effect and which has not been set forth in this Agreement or the other
documents, certificates and statements furnished to the Administrative Agent by
or on behalf of the Obligors prior to, or on, the Closing Date in connection
with the transactions contemplated hereby.

Section 7.12 Investment Company Act. None of the Obligors is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

Section 7.13 Capitalization of General Partner and Subsidiaries.

(a) To the Borrower’s knowledge, all issued and outstanding membership units of
the General Partner have been validly issued and are fully paid and
nonassessable and are owned by and issued to the Persons shown on Schedule 7.13
attached hereto.

(b) Neither the Borrower nor any Subsidiary of the Borrower owns directly or
indirectly any capital stock, membership interest or partnership interest of any
other Person, other than Borrower’s ownership of the Subsidiaries described on
Schedule 7.13. The Borrower and each Subsidiary of the Borrower has good and
marketable title to all securities of the Subsidiaries issued to it, free and
clear of all liens and encumbrances, and all such securities have been duly and
validly issued and are fully paid and nonassessable. The authorized securities
and ownership of the Subsidiaries of the Borrower is as shown on Schedule 7.13
attached hereto and made a part hereof. There are no Subsidiaries of the
Borrower other than as disclosed on Schedule 7.13.

 

35



--------------------------------------------------------------------------------

Section 7.14 Location of Business and Offices. Each Obligor’s principal place of
business and chief executive offices are located at the address stated on the
signature page of this Agreement.

Section 7.15 Defaults under Material Agreements. None of the Obligors is in
default nor has any event or circumstance occurred which, but for the expiration
of any applicable grace period or the giving of notice, or both, would
constitute a default under any Material Agreement to which any Obligor or any
Subsidiary is a party or by which any Obligor or any Subsidiary is bound. No
Default hereunder has occurred and is continuing.

Section 7.16 Environmental Matters. Except as would not have a Material Adverse
Effect (or with respect to clauses (c), (d) and (e) below, where the failure to
take such actions would not have a Material Adverse Effect):

(a) Neither any Property of any Obligor or its Subsidiaries nor the operations
conducted thereon violate any order or requirement of any court or Governmental
Authority or any Environmental Laws;

(b) Without limitation of clause (a) above, no Property of any Obligor or its
Subsidiaries nor the operations currently conducted thereon or, to the best
knowledge of the Obligors, by any prior owner or operator of such Property or
operation, are in violation of or subject to any existing, pending or threatened
action, suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws;

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Obligors or any of their Subsidiaries, including without
limitation past or present treatment, storage, disposal or release of a
hazardous substance or solid waste into the environment, have been duly obtained
or filed, and the Obligors and their Subsidiaries are in compliance with the
terms and conditions of all such notices, permits, licenses and similar
authorizations;

(d) All hazardous substances, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of any Obligor or
its Subsidiaries have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the best knowledge of the Obligors, all such transport carriers and treatment
and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws;

(e) The Obligors and their Subsidiaries have taken all steps reasonably
necessary to determine and have determined that no hazardous substances, solid
waste, or oil and gas exploration and production wastes, have been disposed of
or otherwise released and there has been no threatened release of any hazardous
substances on or to any Property of any Obligor or its Subsidiaries except in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment; and

(f) None of the Obligors or their Subsidiaries has any known contingent
liability in connection with any release or threatened release of any oil,
hazardous substance or solid waste into the environment.

 

36



--------------------------------------------------------------------------------

Section 7.17 Compliance with Laws. None of the Obligors nor their Subsidiaries
has violated any Governmental Requirement or failed to obtain any license,
permit, franchise or other governmental authorization necessary for the
ownership of any of its Properties or the conduct of its business, which
violation or failure would have (in the event such violation or failure were
asserted by any Person through appropriate action) a Material Adverse Effect.
Except for such acts or failures to act as would not have a Material Adverse
Effect, the Properties of the Obligors (and properties unitized therewith) have
been maintained, operated and developed in a good and workmanlike manner and in
conformity with all applicable laws and all rules, regulations and orders of all
duly constituted authorities having jurisdiction and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of and
forming a part of the Properties.

Section 7.18 Insurance. Schedule 7.18 attached hereto contains an accurate and
complete description of all material policies of fire, liability, workers’
compensation and other forms of insurance owned or held by the Obligors. All
such policies are in full force and effect, all premiums with respect thereto
covering all periods up to and including the date of the closing have been paid,
and no notice of cancellation or termination has been received with respect to
any such policy. Such policies are sufficient for compliance with all
requirements of law and of all agreements to which any Obligor is a party; are
valid, outstanding and enforceable policies; provide adequate insurance coverage
in at least such amounts and against at least such risks (but including in any
event public liability) as are usually insured against in the same general area
by companies engaged in the same or a similar business for the assets and
operations of the Obligors; will remain in full force and effect through the
respective dates set forth in Schedule 7.18 without the payment of additional
premiums; and will not in any way be affected by, or terminate or lapse by
reason of, the transactions contemplated by this Agreement. Schedule 7.18
identifies all material risks, if any, which each Obligor and their respective
general partner or sole member have designated as being self-insured. None of
the Obligors has been refused any insurance with respect to its assets or
operations, nor has its coverage been limited below usual and customary policy
limits, by an insurance carrier to which it has applied for any such insurance
or with which it has carried insurance during the last three years.

Section 7.19 Hedging Agreements. Schedule 7.19 sets forth, as of the Closing
Date, a true and complete list of all Hedging Agreements (including commodity
price swap agreements, forward agreements or contracts of sale which provide for
prepayment for deferred shipment or delivery of oil, gas or other commodities)
of the Obligors, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, all credit support agreements relating thereto (including any
margin required or supplied), and the counter party to each such agreement.

Section 7.20 Restriction on Liens. None of the Obligors is a party to any
agreement or arrangement (other than this Agreement and the Security
Instruments), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to other Persons on
or in respect of their respective assets or Properties.

Section 7.21 Material Agreements. Set forth on Schedule 7.21 is a complete list
of all agreements, indentures, purchase agreements, obligations in respect of
letters of credit, guarantees, partnership agreements, limited liability company
agreements, other organizational documents, joint venture agreements, and other
instruments that (i) are material to the Obligors’ business, activities, and
operation or ownership of such Obligors’ Property in effect or to be in effect
as of the Closing Date (other than the Hedging Agreements set forth on Schedule
7.19) or (ii) provide for, evidence, secure or otherwise relate to any Debt of
any such Obligor and all obligations of any Obligor to issuers of surety or
appeal bonds issued for account of any such Obligor (the agreements referenced
in clauses (i) and (ii) hereto, collectively, the “Material Agreements”). Upon
request by Administrative Agent, the Borrower shall deliver, or caused to be
delivered, to the Administrative Agent and the Lenders a complete and correct
copy of all such Material Agreements.

 

37



--------------------------------------------------------------------------------

Section 7.22 Relationship of Obligors. The Obligors are engaged in related
businesses and each Obligor is directly and indirectly dependent upon each other
Obligor for and in connection with their business activities and their financial
resources; and each Obligor has determined, reasonably and in good faith, that
such Obligor will receive substantial direct and indirect economic and financial
benefits from the extensions of credit made under this Agreement, and such
extensions of credit are in the best interests of such Obligor, having regard to
all relevant facts and circumstances.

Section 7.23 Solvency. Each Obligor and its Subsidiaries individually and on a
consolidated basis are not insolvent as such term is used and defined in the
United States Bankruptcy Code.

ARTICLE VIII

Affirmative Covenants

Each of the Obligors covenants and agrees that, so long as any of the
Commitments are in effect and until payment in full of all Loans hereunder, all
interest thereon and all other amounts payable by the Obligors hereunder:

Section 8.01 Reporting Requirements. The Obligors shall deliver, or shall cause
to be delivered, to the Administrative Agent with sufficient copies of each for
the Lenders:

(a) Annual Financial Statements. As soon as available and in any event within
ten (10) days after the Borrower is required to file the same with the SEC, the
audited consolidated and consolidating statements of income, partners’ equity,
changes in financial position and cash flow for each of the Borrower and its
Consolidated Subsidiaries for such fiscal year, and the related consolidated and
consolidating balance sheets of the Borrower and its Consolidated Subsidiaries
as at the end of such fiscal year, and setting forth in each case in comparative
form the corresponding figures for the preceding fiscal year, and accompanied by
the related opinion of independent public accountants of recognized national
standing acceptable to the Administrative Agent which opinion shall state that
said financial statements fairly present the consolidated and consolidating
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries as at the end of, and for, such fiscal year and that
such financial statements have been prepared in accordance with GAAP, except for
such changes in such principles with which the independent public accountants
shall have concurred and such opinion shall not contain a “going concern” or
like qualification or exception, but shall contain a certification stating that,
in making the examination necessary for their opinion, they obtained no
knowledge, except as specifically stated, of any Default; provided, however,
references in this Section 8.01(a) and in Section 8.01(b) to Consolidated
Subsidiaries shall include, on a Consolidated basis, Atlas Pipeline Partners and
its Consolidated Subsidiaries.

(b) Quarterly Financial Statements. As soon as available and in any event within
twenty-five (25) days after any the Borrower is required to file the same with
the SEC, for of each of the first three fiscal quarterly periods of each of its
fiscal year for the Borrower and its Consolidated Subsidiaries, consolidated and
consolidating statements of income, partners’ equity, changes in financial
position and cash flow of the Borrower and its Consolidated Subsidiaries for
such period and for the period from the beginning of the respective fiscal year
to the end of such period, and the related consolidated and consolidating
balance sheets as at the end of such period, and setting forth in each case in
comparative form the corresponding figures for the

 

38



--------------------------------------------------------------------------------

corresponding period in the preceding fiscal year, accompanied by the
certificate of a Responsible Officer, which certificate shall state that said
financial statements fairly present the consolidated and consolidating financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries in accordance with GAAP, as at the end of, and for, such period
(subject to normal year-end audit adjustments).

(c) Notice of Default, Etc. Promptly after any Obligor knows that any Default or
Event of Default has occurred, a notice of such Default or Event of Default,
describing the same in reasonable detail and the action the Borrower or any
Guarantor proposes to take with respect thereto.

(d) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Obligor by independent accountants in
connection with any annual, interim or special audit made by them of the books
of such Obligor and its Subsidiaries, and a copy of any response by such
Obligor, or the general partner or sole member of such Obligor, to such letter
or report.

(e) SEC Filings, Etc. Promptly upon its becoming available, each financial
statement, report, notice or proxy statement sent by the Borrower to its
unitholders generally and each regular or periodic report and any registration
statement, prospectus or written communication (other than transmittal letters)
in respect thereof filed by the Borrower with or received by the Borrower in
connection therewith from any securities exchange or the SEC or any successor
agency.

(f) Hedging Agreements. As soon as available and in any event within fifteen
Business Days after the last day of each fiscal quarter, a report, in form and
substance satisfactory to the Administrative Agent, setting forth as of the last
Business Day of such fiscal quarter a true and complete list of all Hedging
Agreements of the Obligors, the material terms thereof (including the type,
term, effective date, termination date and notional amounts), the net mark to
market value therefor, any new credit support agreements relating thereto not
listed on Schedule 7.19, any margin required or supplied under any credit
support document, and the counter party to each such agreement.

(g) Post-Closing Requirements. All agreements, documents, instruments, or other
items listed on Schedule 6.01 on or prior to the date specified for delivery
thereof, or such later date as the Administrative Agent may agree.

(h) Other Matters. From time to time such other information regarding the
business, affairs or financial condition of any Obligor (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA) as any Lender or the Administrative Agent may
reasonably request.

(i) Compliance Certificate. The Borrower will furnish to the Administrative
Agent, at the time it furnishes each set of financial statements pursuant to
paragraph (a) or (b) above, a certificate substantially in the form of Exhibit C
executed by a Responsible Officer (i) certifying as to the matters set forth
therein and stating that no Default has occurred and is continuing (or, if any
Default has occurred and is continuing, describing the same in reasonable
detail), and (ii) setting forth in reasonable detail the computations necessary
to determine whether the Borrower is in compliance with Sections 9.13, 9.14, and
9.15, as of the end of the respective fiscal quarter or fiscal year.

 

39



--------------------------------------------------------------------------------

Section 8.02 Litigation. The Obligors shall promptly give to the Administrative
Agent notice of any litigation or proceeding against or adversely affecting any
such Obligor in which the amount claimed exceeds Five Hundred Thousand Dollars
($500,000) or an aggregate of claims in excess of One Million Dollars
($1,000,000) and is not otherwise covered in full by insurance (subject to
normal and customary deductibles and for which the insurer has not assumed the
defense), or in which injunctive or similar relief is sought. Each Obligor will
promptly notify the Administrative Agent and each of the Lenders of any claim,
judgment, Lien or other encumbrance affecting any Property of such Obligor or
any Subsidiary if the value of the claim, judgment, Lien, or other encumbrance
affecting such Property shall exceed Five Hundred Thousand Dollars ($500,000) or
an aggregate of such claims in excess of One Million Dollars ($1,000,000).

Section 8.03 Maintenance, Etc.

(a) Generally. Except as permitted under Section 9.09, each Obligor shall
preserve and maintain its organization existence and all of its material rights,
privileges and franchises; keep books of record and account in which full, true
and correct entries will be made of all dealings or transactions in relation to
its business and activities; comply with all Governmental Requirements if
failure to comply with such requirements will have a Material Adverse Effect;
pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained;
upon reasonable notice, permit representatives of the Administrative Agent or
any Lender, during normal business hours, to examine, copy and make extracts
from its books and records, to inspect its Properties, and to discuss its
business and affairs with its officers, all to the extent reasonably requested
by such Lender or the Administrative Agent (as the case may be); and keep, or
cause to be kept, insured by financially sound and reputable insurers all
Property of a character usually insured by Persons engaged in the same or
similar business similarly situated against loss or damage of the kinds and in
the amounts customarily insured against by such Persons and carry such other
insurance as is usually carried by such Persons including, without limitation,
environmental risk insurance to the extent reasonably available.

(b) Proof of Insurance. Contemporaneously with the delivery of the financial
statements required by Section 8.01(a) to be delivered for each year, the
Borrower will furnish or cause to be furnished to the Administrative Agent and
the Lenders a certificate of insurance coverage from the insurer in form and
substance satisfactory to the Administrative Agent listing Administrative Agent
as “loss payee” and “additional insured” and, if requested, will furnish the
Administrative Agent and the Lenders copies of the applicable policies.

(c) Properties. Each Obligor will cause to be done all things reasonably
necessary to preserve and keep in good repair, working order and efficiency all
of its material Properties including, without limitation, all equipment,
machinery and facilities, and from time to time will make all the reasonably
necessary repairs, renewals and replacements so that at all times the state and
condition of its material Properties will be fully preserved and maintained,
except to the extent that such failure would not have a Material Adverse Effect.
Each Obligor will promptly: (i) pay and discharge, or make reasonable and
customary efforts to cause to be paid and discharged, all rentals, royalties,
expenses and indebtedness accruing under the rights of way, licenses, leases or
other agreements affecting or pertaining to its material Properties,
(ii) perform or make reasonable and customary efforts to cause to be performed,
in accordance with industry standards, the obligations required by each and all
of the rights of way, deeds, leases, sub-leases,

 

40



--------------------------------------------------------------------------------

contracts and agreements affecting its interests in its material Properties,
(iii) will do all other things necessary to keep unimpaired, except for Liens
described in Section 9.02, its rights with respect to its material Properties.
Each Obligor will operate its material Properties to be operated in a careful
and efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance in all
material respects with all Governmental Requirements.

Section 8.04 Environmental Matters.

(a) Establishment of Procedures. The Obligors will establish and implement such
procedures as may be reasonably necessary to continuously determine and assure
that any failure of the following does not have a Material Adverse Effect:
(i) all Property of the Obligors and the operations conducted thereon and other
activities of the Obligors are in compliance with and do not violate the
requirements of any Environmental Laws, (ii) no Hydrocarbons, hazardous
substances or solid wastes are disposed of or otherwise released on or to any
Property owned by any such party except in compliance with Environmental Laws,
(iii) no hazardous substance will be released on or to any such Property in a
quantity equal to or exceeding that quantity which requires reporting pursuant
to Section 103 of CERCLA, and (iv) no oil, oil and gas exploration and
production wastes or hazardous substance is released on or to any such Property
so as to pose an imminent and substantial endangerment to public health or
welfare or the environment.

(b) Notice of Action. The Obligors will promptly notify the Administrative Agent
and the Lenders in writing of any threatened action, investigation or inquiry by
any Governmental Authority of which any Obligor has knowledge in connection with
any Environmental Laws, excluding routine testing and corrective action which
might result in the Borrower or any Subsidiary being liable for the payment or
performance of obligations in excess of Ten Thousand Dollars ($10,000) with
respect to any such event or in excess of One Hundred Thousand Dollars
($100,000) in the aggregate with respect to all such events.

(c) Future Acquisitions. In the event environmental remediation costs in excess
of Five Hundred Thousand Dollars ($500,000) are identified in respect of any
acquisition of pipeline Properties or other material Properties, the Obligors
will provide environmental audits and tests in form and scope as may be
reasonably requested by the Administrative Agent and the Lenders (or as
otherwise required to be obtained by the Administrative Agent or the Lenders by
any Governmental Authority) in connection with such future acquisitions of
pipeline Properties or other material Properties.

Section 8.05 Further Assurances. The Obligors will cure promptly any defects in
the creation and issuance of the Notes and the execution and delivery of the
Security Instruments and this Agreement. The Obligors at their expense will
promptly execute and deliver to the Administrative Agent upon request all such
other documents, agreements and instruments to comply with or accomplish the
covenants and agreements of the Obligors in any Loan Document, or to further
evidence and more fully describe the collateral intended as security for the
Notes, or to correct any omissions in any Loan Document, or to state more fully
the security obligations set out herein or in any Loan Document, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith.

Section 8.06 Performance of Obligations. The Borrower will pay the Notes
according to the reading, tenor and effect thereof; the Guarantors will pay
under the Guarantees according to the terms thereof, and the Obligors will
perform every act and discharge all of the obligations to be performed and
discharged by them under this Agreement and any other Loan Document, at the time
or times and in the manner specified.

 

41



--------------------------------------------------------------------------------

Section 8.07 Title Curative. The Obligors shall cure, or cause to be cured, any
title defects or exceptions which are not Excepted Liens.

Section 8.08 Additional Collateral.

(a) Lien on Properties. At all times hereunder that the Indebtedness remains
unpaid, including whenever any Obligor acquires any additional Properties,
Obligors shall grant to the Administrative Agent for the benefit of the Lenders
as security for the Indebtedness a first-priority Lien interest (subject only to
Excepted Liens) covering such Properties under the Security Instruments. Such
Lien will be created and perfected by and in accordance with the provisions of
mortgages, deeds of trust, security agreements and financing statements, or
other Security Instruments, all in form and substance satisfactory to the
Administrative Agent in its sole discretion and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.

(b) Title Information. Concurrently with the granting of the Lien or other
action referred to in Section 8.08(a) above, the Borrower or such Obligor will
provide to the Administrative Agent title information in form and substance
satisfactory to the Administrative Agent in its sole discretion with respect to
such Obligor’s interests in such Properties.

(c) Legal Opinions. Promptly after the filing of any new Security Instrument in
any state, upon the request of the Administrative Agent, the Obligors will
provide, or cause to be provided, to the Administrative Agent an opinion
addressed to the Administrative Agent for the benefit of the Lenders in form and
substance satisfactory to the Administrative Agent in its sole discretion from
counsel acceptable to Administrative Agent, stating that the Security Instrument
is valid, binding and enforceable in accordance with its terms and in legally
sufficient form for such jurisdiction.

(d) Subordination of Obligor’s Liens.

(i) Each Obligor hereby subordinates and assigns in favor of Administrative
Agent for the benefit of the Lenders any and all liens, statutory or otherwise,
and any rights of offset contractual or otherwise it has or may have in the
future against such Obligors’ interests in its Properties and revenues
attributable to its interest therein, including the Contracts and Records
(defined below).

(ii) Any officer or employee of Administrative Agent is expressly granted the
right at its option upon not less than one (1) Business Day’s notice, to visit
and inspect (a) each Obligors’ offices, including all books and records,
contracts and other agreements that relate to its Properties, whether such data,
information or agreements are in written form or electronic format (the
“Contracts and Records”), and to examine, take copies and extracts therefrom,
and (b) any of its Properties.

(iii) Following the occurrence and during the continuance of an Event of
Default, each Obligor acknowledges that the Administrative Agent is expressly
granted the right to exercise any and all liens, statutory or otherwise, rights
of offset or recoupment it has and to receive the monies, income, proceeds, or
benefits attributable to the Properties of such Obligor, to hold the same as
security for the Indebtedness and to apply it on the principal and interest or
other amounts owing on any of the Indebtedness, whether or not then due, in such
order or manner as Administrative Agent may elect.

 

42



--------------------------------------------------------------------------------

(iv) In the event of a foreclosure, deed in lieu, or other transfer of record or
beneficial ownership or operations of its Properties, each Obligor, as bailee,
agrees to cooperate and assist Administrative Agent and its officers, agents and
counsel in the peaceful transfer and delivery of such Contracts and Records to
such party or parties as Administrative Agent may in writing direct.

(v) Following the occurrence and during the continuance of an Event of Default
and within thirty (30) days after receipt of notice from Administrative Agent,
Obligors will relinquish their respective rights to operate their pipelines and
other material Properties to the Administrative Agent or its designee.

Section 8.09 Subordination of Intercompany Debt. Any Intercompany Notes or
advances of any Obligor howsoever evidenced by journal entries or otherwise now
or hereafter owed to or held by any other Obligor are hereby subordinated to the
Indebtedness of such other Obligor to the Lenders, and any document or
instrument evidencing such loans or advances shall contain a legend giving
notice of such subordination. Any such Intercompany Notes or advances of any
other Obligor due to such Obligor, if the Administrative Agent so requests,
shall be collected, enforced and received by such Obligor as trustee for the
Lenders and be paid over to the Administrative Agent for the account of the
Lenders on account of the Indebtedness but without affecting in any manner the
liability of such Obligor under the other provisions of this Agreement or any
other Loan Document. Any Lien, claim, right or other encumbrance on any property
of any Obligor in favor of any other Obligor is hereby subordinated in all
respects to the Liens granted to the Administrative Agent for the benefit of the
Lenders.

Section 8.10 Corporate Identity. The Borrower shall do or cause to be done (or
refrain from doing or causing to be done, as the case may be) all things
necessary to ensure that the separate legal identity of the Borrower and General
Partner will at all times be respected and that neither the Borrower, General
Partner nor any of Borrower’s Subsidiaries will be liable for any obligations,
contractual or otherwise, of Atlas or any of the Atlas Direct Subsidiaries or
other entity in which Atlas or any Atlas Direct Subsidiaries owns any equity
interest (other than the Borrower, General Partner and Borrower’s Subsidiaries).
Without limiting the foregoing, the Borrower will (i) observe, and cause the
General Partner to observe, all requirements, procedures and formalities
necessary or advisable in order that the Borrower will for all purposes be
considered a validly existing entity separate and distinct from the General
Partner, (ii) not permit any commingling of the assets of the General Partner,
Atlas, or the Atlas Direct Subsidiaries with assets of the Borrower or any of
its Subsidiaries which would prevent such assets of such persons from being
readily distinguished from the assets of the Borrower and its Subsidiaries and
(iii) take reasonable and customary actions to ensure that creditors of the
General Partner, Atlas or the Atlas Direct Subsidiaries are aware that each such
Person is an entity separate and distinct from the Borrower and its
Subsidiaries.

Section 8.11 ERISA Information and Compliance. The Obligors will promptly
furnish and will cause the Subsidiaries and any ERISA Affiliate to promptly
furnish to the Administrative Agent with sufficient copies to the Lenders
(i) promptly after the filing thereof with the United States Secretary of Labor,
the Internal Revenue Service or the PBGC, copies of each annual and other report
with respect to each Plan or any trust created thereunder, (ii) immediately upon
becoming aware of the occurrence of any ERISA Event or of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by a Responsible Officer specifying the nature thereof, what
action the Obligors, the Subsidiary or the ERISA

 

43



--------------------------------------------------------------------------------

Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (iii) immediately upon receipt
thereof, copies of any notice of the PBGCs intention to terminate or to have a
trustee appointed to administer any Plan. With respect to each Plan (other than
a Multiemployer Plan), the Obligors will, and will cause each Subsidiary and
ERISA Affiliate to, (i) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any lien, all of the contribution and funding requirements of section
412 of the Code (determined without regard to subsections (d), (e), (f) and
(k) thereof) and of section 302 of ERISA (determined without regard to
sections 303, 304 and 306 of ERISA), and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to sections 4006 and 4007 of
ERISA.

Section 8.12 Restricted/Unrestricted Subsidiaries. Unless otherwise consented to
by Required Lenders, the Obligors will: (i) maintain entity records and books of
account separate from those of any other entity, including Unrestricted
Entities, which is an Affiliate of such entity; and (ii) not commingle its funds
or assets with those of any other entity, including Unrestricted Entities, which
is an Affiliate of such entity. Further, the Borrower:

(a) will not, and will not permit any Obligor to guaranty any Indebtedness of
any of the Unrestricted Entities;

(b) will not permit any Unrestricted Entity to hold any equity or other
ownership interest in any Obligor; and

(c) will operate each Unrestricted Entity in such a manner as to make it
apparent to all creditors of such Unrestricted Entity that such Unrestricted
Entity is a legal entity separate and distinct from all of the Obligors and as
such is solely responsible for its own debts.

Section 8.13 Material Agreements. The Obligors will enforce the obligations of
Affiliates that are parties to the Material Agreements to the same extent as
they would enforce similar obligations of unrelated third parties.

Section 8.14 Guaranties. As an inducement to the Administrative Agent and the
Lenders to enter into this Agreement, each Obligor (other than the Borrower)
shall execute and deliver to Administrative Agent a Guaranty Agreement
substantially in the form and upon the terms of Exhibit G, providing for the
guaranty of payment and performance of the Indebtedness. In addition, at the
time of the formation or acquisition of any Subsidiary (other than the
Unrestricted Entities), the Borrower shall cause such Subsidiary to execute and
deliver to the Administrative Agent (i) a Guaranty Agreement substantially in
the form and upon the terms of Exhibit G, providing for the guaranty of payment
and performance of the Indebtedness, (ii) Security Instruments in form and
substance satisfactory to the Administrative Agent creating liens and security
interests in all assets and properties of such Subsidiary and in the equity
interest in such Subsidiary except for any equity interests in Unrestricted
Entities, and (iii) such other documents and instruments as may be required with
respect to such Subsidiary pursuant to Section 8.05. At the time of the
formation or acquisition of any Subsidiary or any Unrestricted Entity, Borrower
shall cause such Subsidiary or Unrestricted Entity to execute and deliver to
Administrative Agent certified copies of such Subsidiary’s, or Unrestricted
Entity’s, as the case may be, organizational documents.

 

44



--------------------------------------------------------------------------------

ARTICLE IX

Negative Covenants

The Obligors covenant and agree that, so long as any of the Commitments are in
effect and until payment in full of Loans hereunder, all interest thereon and
all other amounts payable by the Obligors hereunder, without the prior written
consent of the Required Lenders:

Section 9.01 Debt. None of the Obligors will incur, create, assume or permit to
exist any Debt, except:

(a) the Notes or other Indebtedness or any guaranty of or suretyship arrangement
for the Notes or other Indebtedness;

(b) Debt of the Borrower disclosed in Schedule 9.01, and any renewals or
extensions (but not increases) thereof;

(c) accounts payable (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business which, if greater
than 90 days past the invoice or billing date, are being contested in good faith
by appropriate proceedings if reserves adequate under GAAP shall have been
established therefor;

(d) Debt under leases permitted under Section 9.08;

(e) Following a Permitted Acquisition, Debt associated with bonds or surety
obligations pursuant to Governmental Requirements in connection with the
operation of any Obligor’s Properties;

(f) Debt of the Obligors under Hedging Agreements permitted under Section 9.07;

(g) Intercompany Debt, provided, that any such Intercompany Debt is (i) if in
excess of One Hundred Thousand Dollars ($100,000), evidenced by an Intercompany
Note which has been pledged to secure the Indebtedness and is in the possession
of the Administrative Agent, and (ii) subordinated to the Indebtedness upon
terms and conditions satisfactory to the Administrative Agent;

(h) Debt of the Borrower to the General Partner to enable the General Partner to
pay general and administrative costs and expenses of the Borrower in scope
approved by the Administrative Agent; and

(i) Debt of the Borrower not otherwise described under subparagraphs (a) through
(h) above not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate.

Section 9.02 Liens. None of the Obligors will create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired),
except:

(a) Liens in favor of the Administrative Agent for the benefit of the Lenders
securing the payment of any Indebtedness;

(b) (i) Liens of the type described in clause (i) or (ii) of the definition of
Excepted Liens on debt or equity interests in Atlas Pipeline Partners or APL
General Partner, but only to the extent such Liens are inchoate and
(ii) Excepted Liens on Property of any Obligor other than debt or equity
interests in Atlas Pipeline Partners or APL General Partner;

 

45



--------------------------------------------------------------------------------

(c) Liens securing leases allowed under Section 9.08, but only on the Property
under lease;

(d) Liens on cash or securities (other than debt or equity interests in Atlas
Pipeline Partners or APL General Partner) of an Obligor securing the Debt
described in Section 9.01(e);

(e) Liens in existence on the date hereof securing Debt of the Borrower
disclosed in Schedule 9.01, provided, that no such Liens shall be extended to
cover any additional Property after the date hereof and the amount of Debt
secured thereby is not increased; and

(f) purchase money Liens upon or in any Property acquired by the Borrower or any
of its Subsidiaries to secure the deferred portion of the purchase price of
Property or to secure Debt incurred to finance the acquisition of such Property,
provided, that (i) no such Lien shall be extended to cover property other than
the property being acquired, and (ii) the Debt thereby secured is permitted by
Section 9.01(i).

Section 9.03 Investments, Loans and Advances. No Obligors will make or permit to
remain outstanding any loans or advances to or investments in any Person, except
that the foregoing restriction shall not apply to:

(a) accounts receivable arising in the ordinary course of business;

(b) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;

(c) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s;

(d) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least One Hundred Million Dollars
($100,000,000.00) (as of the date of such Lender’s or bank or trust company’s
most recent financial reports) and has a short term deposit rating of no lower
than A2 or P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively;

(e) deposits in money market funds investing exclusively in investments
described in Section 9.03(c), or 9.03(d);

(f) investments, loans or advances in or to another Obligor permitted under
Section 9.01(g);

(g) Loans and advances by Borrower to General Partner to pay general and
administrative expenses of the Borrower pursuant to the Limited Partnership
Agreement;

(h) Other loans or advances not otherwise described under subparagraphs
(a) through (g) above not to exceed in the aggregate Fifty Thousand Dollars
($50,000);

 

46



--------------------------------------------------------------------------------

(i) purchase of debt or limited partnership units of Atlas Pipeline Partners or
general partner contributions of APL General Partner to Atlas Pipeline Partners;
or

(j) Non-hostile acquisitions of equity securities, or assets constituting a
business unit, of any Person, provided that (i) immediately prior to and after
giving effect to such acquisition, no Default or Event of Default exists or
would result therefrom, (ii) if such acquisition is of equity securities of a
Person (other than an Unrestricted Entity), such person becomes a Guarantor,
(iii) the Borrower shall be in pro forma compliance with the covenants set forth
in Sections 9.13, 9.14 and 9.15 based on the trailing 12 quarters and as
adjusted for such acquisition, (iv) such acquired Person (other than an
Unrestricted Entity) or assets shall not be subject to any material liabilities
except as permitted by this Agreement, (v) a first priority perfected lien and
security interest shall be granted to the Administrative Agent for the benefit
of the Lenders in such acquired assets and (vi) after giving effect to such
acquisition Borrower and its Subsidiaries (excluding for this purpose the
Unrestricted Entities), taken as a whole, are primarily engaged in lines of
business that are both (A) qualified businesses of master limited partnerships
and (B) midstream energy related; provided however, that nothing herein shall
require any Unrestricted Entity to grant a first priority lien in its assets.

Section 9.04 Dividends, Distributions and Redemptions. The Borrower will not
declare or pay any dividend, purchase, redeem or otherwise acquire for value any
of its stock now or hereafter outstanding, return any capital to its unitholders
or make any distribution of its assets to its unitholders if an Event of Default
has occurred and is continuing or would occur as a result of such distribution.

Section 9.05 Dispositions; Sales and Leasebacks. No Obligor will Dispose of any
limited or general partnership units or interests in Atlas Pipeline Partners or
(except for Disposition in the ordinary course of business of immaterial assets)
any other assets of such Obligor. Borrower shall not Dispose of any interest in
APL General Partner. No Obligors will enter into any arrangement, directly or
indirectly, with any Person whereby any such Obligor shall sell or transfer any
of its Property, whether now owned or hereafter acquired, and whereby such
Obligor shall then or thereafter rent or lease as lessee such Property or any
part thereof or other Property which such Obligor intends to use for
substantially the same purpose or purposes as the Property sold or transferred.

Section 9.06 Nature of Business. No Obligor will allow any material change to be
made in the character of its business as the owner of limited and/or general
partner interests of Atlas Pipeline Partners, except for Permitted Acquisitions.
None of the Obligors shall materially amend, waive or modify any of their
Material Agreements in any manner that could reasonably be expected to cause any
material and adverse effect on the Administrative Agent’s and the Lenders’
interests in the collateral securing the Indebtedness, or the Administrative
Agents’ or the Lenders’ ability to enforce their rights and remedies under this
Agreement or any other Loan Document, at law or in equity.

Section 9.07 Hedging Agreements. Obligors shall not enter into or in any manner
be liable on any Hedging Agreement, except:

(a) Following a Permitted Acquisition, Hedging Agreements entered into with the
purpose and effect of fixing prices on Hydrocarbons; provided, that at all
times: (1) no such contract shall be for speculative purposes; (2) such
contracts shall be on terms satisfactory to Administrative Agent and the
Required Lenders; (3) the agreements documenting such Hedging Agreements do not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party; (4) no
such Hedging Agreement, when aggregated with all Hedging Agreements permitted
under this Section 9.07(a), requires any Obligor party thereto to deliver more
than eighty percent (80%) of the total

 

47



--------------------------------------------------------------------------------

estimated throughput of Hydrocarbon volumes owned by any Obligor for its own
account on such Obligor’s Properties and associated processing facilities; and
(5) each such contract shall be with a Lender or an Affiliate of a Lender, or
with a counterparty or have a guarantor of the obligation of the counterparty
who, at the time the contract is made, has long-term obligations rated AA or Aa2
or better, respectively, by S&P or Moody’s.

(b) Hedging Agreements entered into with the purpose and effect of fixing
interest rates on a principal amount of the Notes of the Borrower that is
accruing interest at a variable rate; provided, that (1) no such contract shall
be for speculative purposes; (2) the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding Indebtedness of the Borrower to be hedged by such contract;
(3) the aggregate notional amount of such Hedging Agreements shall not exceed
one hundred percent (100%) of the principal outstanding under the Notes; and
(4) each such contract shall be with a Lender or an Affiliate of a Lender, or
with a counterparty or have a guarantor of the obligation of the counterparty
who, at the time the contract is made, has long-term obligations rated AA or Aa2
or better, respectively, by S&P or Moody’s (or a successor credit rating
agency).

(c) In the event any Obligor enters into a Hedging Agreement with any of the
Lenders, the contingent obligation evidenced under such Hedging Agreement shall
not be applied against such Lender’s Commitment. Any Indebtedness incurred under
any Hedging Agreement with any Lender shall be treated as Indebtedness pari
passu with all Indebtedness otherwise incurred hereunder or under the other Loan
Documents and shall be secured under the Security Instruments.

Section 9.08 Limitation on Leases. None of the Obligors will create, incur,
assume or permit to exist any obligation for the payment of rent or hire of
Property of any kind whatsoever real or personal including capital leases which
would cause the aggregate amount of all payments made by such Obligors pursuant
to all such leases or lease agreements to exceed Five Hundred Thousand Dollars
($500,000) in any period of twelve consecutive calendar months during the life
of such leases, excluding however (i) oil and gas leases or rights of way
acquired in the ordinary course of business solely with respect to the right to
maintain flow lines or gathering lines or sales lines across the lands subject
thereto, and (ii) equipment leases in the ordinary course of business for
compression of Hydrocarbons gathered and transported through pipelines under
leases or lease agreements.

Section 9.09 Mergers, Etc. None of the Obligors will merge into or with or
consolidate with any other Person, or liquidate, sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property or assets (whether now owned or hereafter
acquired) to or in favor of any other Person, except, so long as no Default
exists or would result therefrom, (i) any Subsidiary may merge with (a) the
Borrower, provided, that the Borrower shall be the continuing or surviving
Person, or (b) any one or more other Subsidiaries, provided, that that if a
wholly-owned Subsidiary is merging with another Subsidiary, a wholly-owned
Subsidiary shall be the continuing or surviving Person, and (ii) any Subsidiary
may dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or to another Subsidiary; provided,
that if the transferor in such a transaction is a Guarantor, then the transferee
must either be the Borrower or a Guarantor.

Section 9.10 Proceeds of Notes and Letters of Credit. The Borrower will not
permit the proceeds of the Notes or Letters of Credit to be used for any purpose
other than those permitted by Section 7.07. Neither the Borrower nor any Person
acting on behalf of the Borrower has taken or will take any action which might
cause any of the Loan Documents to violate Regulation T, U or X or any

 

48



--------------------------------------------------------------------------------

other regulation of the Board of Governors of the Federal Reserve System or to
violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.

Section 9.11 ERISA Compliance. The Obligors will not at any time engage in a
transaction which could be subject to Section 4069 or 4212(c) of ERISA, or
permit any Plan maintained by a Company to (i) engage in any non-exempt
“prohibited transaction” (as defined in Section 4975 of the Code); (ii) fail to
comply with ERISA or any other applicable Laws; or (iii) incur any material
“accumulated funding deficiency” (as defined in Section 302 of ERISA), which,
with respect to each event listed above, could be reasonably expected to have a
Material Adverse Effect.

Section 9.12 Sale or Discount of Receivables. None of the Obligors nor any
Subsidiary will discount or sell (with or without recourse) any of its notes
receivable or accounts receivable.

Section 9.13 Interest Expense Coverage Ratio. The Borrower will not permit the
ratio of Consolidated EBITDA of the Borrower to its Consolidated Interest
Expense as of the end of any fiscal quarter of the Borrower (calculated
quarterly based upon the four most recently completed quarters) to be less than
3.00 to 1.00.

Section 9.14 Combined Leverage Ratio. The Borrower will not permit the ratio of
the sum of Consolidated Funded Debt of the Borrower plus the Consolidated Funded
Debt of Atlas Pipeline Partners to the “Consolidated EBITDA” of Atlas Pipeline
Partners, as the term “Consolidated EBITDA” is defined in the Atlas Pipeline
Partners Credit Agreement as of the end of any fiscal quarter of the Borrower
(calculated quarterly based upon the four most recently completed quarters for
which financial statements of Atlas Pipeline Partners are available to the
Borrower, and including pro forma adjustments made pursuant to the Atlas
Pipeline Partners Credit Agreement following any material acquisition by Atlas
Pipeline Partners or any of its Consolidated Subsidiaries) to be more than 5.50
to 1.00.

Section 9.15 Leverage Ratio. The Borrower will not permit the ratio of its
Consolidated Funded Debt to its Consolidated EBITDA (the “Leverage Ratio”) as of
the end of any fiscal quarter of Borrower (calculated quarterly based upon the
four most recently completed quarters for which financial statements are
available to the Borrower, and including pro forma adjustments acceptable to
Administrative Agent following any material acquisition) to be more than 3.50 to
1.00.

Section 9.16 Environmental Matters. None of the Obligors will cause or permit
any of its Property to be in violation of, or do anything or permit anything to
be done which will subject any such Property to any remedial obligations under
any Environmental Laws, assuming disclosure to the applicable Governmental
Authority of all relevant facts, conditions and circumstances, if any,
pertaining to such Property where such violations or remedial obligations would
have a Material Adverse Effect.

Section 9.17 Transactions with Affiliates. None of the Obligors will enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate unless
such transactions are otherwise permitted under this Agreement, are in the
ordinary course of its business and are upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate; provided, that for purposes of this Section the
agreements on Schedule 7.21 shall be deemed to be arm’s length transactions.

Section 9.18 Subsidiaries. The Obligors shall not create any additional
Subsidiaries (other than Unrestricted Entities) that do not become Guarantors
hereunder. The Borrower shall not sell or issue any stock or ownership interest
of a Subsidiary, except in compliance with Section 9.04.

 

49



--------------------------------------------------------------------------------

Section 9.19 Negative Pledge Agreements. None of the Obligors will create,
incur, assume or permit to exist any contract, agreement or understanding (other
than this Agreement and the Security Instruments) which in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property or restricts it or any other Subsidiary from paying dividends to
the Borrower, or which requires the consent of or notice to other Persons in
connection therewith.

Section 9.20 Amendments to Material Agreements. The Obligors shall not permit
any assignment, transfer or amendment to any Material Agreement or the Limited
Partnership Agreement, if such assignment, transfer of amendment could
reasonably be expected to have a Material Adverse Effect.

Section 9.21 Accounting Changes. Borrower shall not and shall not permit any
Subsidiary to make any significant change in accounting treatment or reporting
practices except as required by GAAP, or change the fiscal year of the Borrower
or any Subsidiary.

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall default in the payment or prepayment when due of any
principal of or interest on any Loan, or any reimbursement obligation for a
disbursement made under any Letter of Credit, or any fees or other amount
payable by it hereunder or under any Security Instrument; or

(b) (i) any Obligor shall default in the payment when due of any principal of or
interest on any of its other Debt aggregating Two Million Five Hundred Thousand
Dollars ($2,500,000) or more, or any event specified in any note, agreement,
indenture or other document evidencing or relating to any such Debt shall occur
if the effect of such event is to cause, or (with the giving of any notice or
the lapse of time or both) to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause, such Debt to
become due prior to its stated maturity; or (ii) Atlas Pipeline Partners shall
default in the payment when due of any principal of or interest on any Debt in
excess of Twenty-Five Million Dollars ($25,000,000), or any event specified in
any note, agreement, indenture or other document evidencing or relating to any
such Debt shall occur if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such Debt (or a trustee or agent on behalf of such holder or holders)
to cause, such Debt to become due prior to its stated maturity; or

(c) any representation, warranty or certification made or deemed made herein or
in any Loan Document by any Obligor, or any certificate furnished to any Lender
or the Administrative Agent pursuant to the provisions hereof or any Security
Instrument, shall prove to have been false or misleading as of the time made or
furnished in any material respect; or

(d) any Obligor shall default in the performance of any of its obligations under
Article IX or any other Article of this Agreement other than under Article VIII;
or any Obligor shall default in the performance of any of its obligations under
Article VIII or under any Loan Document to which it is a party (other than the
payment of amounts due which shall be governed by Section 10.01(a)) and such
default shall continue unremedied for a period of thirty (30) days following the
occurrence thereof; or

 

50



--------------------------------------------------------------------------------

(e) any Obligor or Atlas Pipeline Partners shall admit in writing its inability
to, or be generally unable to, pay its debts as such debts become due; or

(f) any Obligor or Atlas Pipeline Partners shall (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of its creditors, (iii) commence
a voluntary case under the Federal Bankruptcy Code (as now or hereafter in
effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, liquidation or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Federal Bankruptcy Code, or (vi) take any
corporate action for the purpose of effecting any of the foregoing; or

(g) a proceeding or case shall be commenced, without the application or consent
of any Obligor or Atlas Pipeline Partners, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Obligor or Atlas Pipeline Partners, as applicable, of all or any substantial
part of its assets, or (iii) similar relief in respect of such Obligor or Atlas
Pipeline Partners, as applicable, under any law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, or an order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 days; or (iv) an order for relief
against any Obligor or Atlas Pipeline Partners, as applicable, shall be entered
in an involuntary case under the Federal Bankruptcy Code; or

(h) a judgment or judgments for the payment of money in excess of Two Million
Five Hundred Thousand Dollars ($2,500,000) in the aggregate shall be rendered by
a court against any Obligor or Atlas Pipeline Partners and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within the period of time prescribed by
applicable rules of civil procedure in which to perfect an appeal thereof and
such Obligor or Atlas Pipeline Partners, as applicable shall not, within said
period, or such longer period during which execution of the same shall have been
stayed, or an appeal therefrom shall cause the execution thereof to be stayed
during such appeal; or

(i) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms, or, with
respect to the Security Instruments, cease to create a valid and perfected Lien
of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or any Obligor shall so state in writing; or

(j) a Change in Control with respect to Atlas, the General Partner or any
Obligor occurs; provided, that any Change in Control that occurs as a result of
a Permitted Merger shall not constitute a Default; or

(k) termination of any Material Agreement or any material provision of any
Material Agreement if such termination could reasonably be expected to have a
Material Adverse Effect and such agreement or provision is not replaced (prior
to such termination) in a manner that will prevent such Material Adverse Effect;
or default by any Person in the performance or observance of any material term
of any Material Agreement which is not cured within the applicable cure period
specified in such Material Agreement, if such default could reasonably be
expected to have a Material Adverse Effect; or

 

51



--------------------------------------------------------------------------------

(l) any Obligor conceals any of its Property with the intent to hinder, delay or
defraud any Lender, the Issuing Bank, or the Administrative Agent with respect
to their rights in Property of the Obligors; or

(m) a Material Adverse Effect occurs.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one referred to in clauses
(e), (f) or (g) of Section 10.01, the Administrative Agent, upon request of the
Required Lenders, shall, by notice to the Borrower, cancel the Revolver
Commitments (in whole or part) and upon request of Required Lenders, declare the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Borrower hereunder and under the Notes
(including, without limitation, upon request of the Required Lenders, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.09(b)) to be forthwith due and payable, whereupon such amounts shall
be immediately due and payable without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other formalities of any kind,
all of which are hereby expressly waived by the Borrower.

(b) In the case of the occurrence of an Event of Default referred to in clauses
(e), (f) or (g) of Section 10.01, the Commitments shall be automatically
canceled and the principal amount then outstanding of, and the accrued interest
on, the Loans and all other amounts payable by the Borrower hereunder and under
the Notes (including without limitation the payment of cash collateral to secure
the LC Exposure as provided in Section 2.09(b)) shall become automatically
immediately due and payable without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other formalities of any kind,
all of which are hereby expressly waived by the Borrower.

(c) All proceeds received after maturity of the Notes, whether by acceleration
or otherwise shall be applied first to reimbursement of expenses and indemnities
provided for in this Agreement and the Security Instruments; second to accrued
interest on the Notes; third to fees; fourth pro rata to principal outstanding
on the Notes and other Indebtedness; fifth to serve as cash collateral to be
held by the Administrative Agent to secure the LC Exposure; and any excess shall
be paid to the Borrower or as otherwise required by any Governmental
Requirement.

Section 10.03 Distributions. Notwithstanding that, under Article VIII of the
Pledge, Assignment and Security Agreement executed by each of the Obligors, as
“Debtor” thereto (herein collectively the “Pledges”), such parties have
unconditionally assigned to Administrative Agent for the ratable benefit of the
Lenders all of the dividends, interest, or other Distributions (as defined
therein) paid or payable in respect of the collateral covered thereby:

(i) Until such time as Administrative Agent shall notify such Obligors to the
contrary, Obligors shall be entitled to receive and retain all such
Distributions, subject however to the security interests created under the
Pledges, which liens are hereby affirmed and ratified. Automatically upon an
Event of Default under Section 10.01(e), (f) or (g) and upon the occurrence and
during the continuance of any other Event of Default, Administrative Agent may
exercise all rights and remedies granted under the Pledges, including the right
to obtain possession of all Distributions then held by Obligors or to receive
directly from the Subsidiaries and Partnerships making such payments all future
Distributions attributable to the collateral.

 

52



--------------------------------------------------------------------------------

(ii) In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent to collect directly any such Distributions constitute in
any way a waiver, remission or release of any of its rights under the Pledges,
nor shall any release of any other Distributions or of any rights of
Administrative Agent to collect other Distributions thereafter.

(iii) Borrower will upon the instruction of Administrative Agent join with
Administrative Agent in notifying in writing to the entities responsible for
making such Distributions of the existence of the Pledges, and instructing that
all Distributions be paid directly to Administrative Agent for the ratable
benefit of the Lenders.

ARTICLE XI

The Administrative Agent

Section 11.01 Appointment, Powers and Immunities. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as its agent hereunder
and under the Security Instruments with such powers as are specifically
delegated to the Administrative Agent by the terms of this Agreement and the
Security Instruments, together with such other powers as are reasonably
incidental thereto. The Administrative Agent (which term as used in this
sentence and in Section 11.05 and the first sentence of Section 11.06 shall
include reference to its Affiliates and its and its Affiliates’ officers,
directors, employees, attorneys, accountants, experts and agents): (i) shall
have no duties or responsibilities except those expressly set forth in the Loan
Documents, and shall not by reason of the Loan Documents be a trustee or
fiduciary for any Lender; (ii) makes no representation or warranty to any Lender
and shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement, or in any certificate
or other document referred to or provided for in, or received by any of them
under, this Agreement, or for the value, validity, effectiveness, genuineness,
execution, effectiveness, legality, enforceability or sufficiency of this
Agreement, any Note or any other document referred to or provided for herein or
for any failure by any of the Obligors or any other Person (other than the
Administrative Agent) to perform any of its obligations hereunder or thereunder
or for the existence, value, perfection or priority of any collateral security
or the financial or other condition of the Borrower, its Subsidiaries or any
other obligor or guarantor; (iii) except pursuant to Section 11.07 shall not be
required to initiate or conduct any litigation of collection proceedings
hereunder; and (iv) shall not be responsible for any action taken or omitted to
be taken by it hereunder or under any other document or instrument referred to
or provided for herein or in connection herewith including its own ordinary
negligence, except for its own gross negligence or willful misconduct. The
Administrative Agent may employ agents, accountants, attorneys and experts and
shall not be responsible for the negligence or misconduct of any such agents,
accountants, attorneys or experts selected by it in good faith or any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such agents, accountants, attorneys or experts. The Administrative Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

Section 11.02 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telecopier, telegram or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent.

 

53



--------------------------------------------------------------------------------

Section 11.03 Defaults. The Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default (other than the non-payment of
principal of or interest on Loans or of fees or failure to reimburse for Letter
of Credit drawings) unless the Administrative Agent has received notice from a
Lender or the Borrower specifying such Default and stating that such notice is a
“Notice of Default”. In the event that the Administrative Agent receives such a
notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Lenders. In the event of a payment Default, the
Administrative Agent shall give each Lender prompt notice of each such payment
Default.

Section 11.04 Rights as a Lender. With respect to its Commitments and the Loans
made by it and its participation in the issuance of Letters of Credit, Wachovia
Bank, National Association (and any successor acting as Administrative Agent) in
its capacity as a Lender hereunder shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include the Administrative Agent in its
individual capacity. Wachovia Bank, National Association (and any successor
acting as Administrative Agent) and its Affiliates may (without having to
account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust or other business with the
Obligors (and any of their Affiliates) as if it were not acting as the
Administrative Agent, and Wachovia Bank, National Association and its Affiliates
may accept fees and other consideration from the Obligors for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.

Section 11.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Issuing Bank ratably in accordance with their percentage shares
for the indemnity matters as described in Section 12.03 to the extent not
indemnified or reimbursed by the Obligors under Section 12.03, but without
limiting the obligations of the Obligors under said Section 12.03 and for any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent or the Issuing Bank in any way relating to or arising out
of: (i) this Agreement, the Security Instruments or any other documents
contemplated by or referred to herein or the transactions contemplated hereby,
but excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder or (ii) the enforcement of any of the terms of this Agreement,
any Security Instrument or of any such other documents; WHETHER OR NOT ANY OF
THE FOREGOING SPECIFIED IN THIS SECTION 11.05 ARISES FROM THE SOLE OR CONCURRENT
NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct of the Administrative Agent or the
Issuing Bank.

Section 11.06 Non-Reliance on Administrative Agent and other Lenders. Each
Lender acknowledges and agrees that it has, independently and without reliance
on the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Obligors and its decision to enter into this Agreement, and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Obligors of this Agreement, the Notes, the Security Instruments or any other
document referred to or provided for herein or to inspect the properties or
books of the Obligors. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder

 

54



--------------------------------------------------------------------------------

(including, without limitation, those materials delivered to the Administrative
Agent pursuant to Section 8.01), the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Obligors (or any of their Affiliates) which may come into the possession of the
Administrative Agent or any of its Affiliates. In this regard, each Lender
acknowledges that Thompson & Knight, LLP is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each Lender will
consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein.

Section 11.07 Action by Administrative Agent. Except for action or other matters
expressly required of the Administrative Agent hereunder, the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall (i) receive written instructions from the Required
Lenders, as applicable (or all of the Lenders as expressly required by
Section 12.04), specifying the action to be taken, and (ii) be indemnified to
its satisfaction by the Lenders against any and all liability and expenses which
may be incurred by it by reason of taking or continuing to take any such action.
The instructions of the Required Lenders, as applicable (or all of the Lenders
as expressly required by Section 12.04), and any action taken or failure to act
pursuant thereto by the Administrative Agent shall be binding on all of the
Lenders. If a Default has occurred and is continuing, the Administrative Agent
shall take such action with respect to such Default as shall be directed by the
Required Lenders, as applicable (or all of the Lenders as required by
Section 12.04), in the written instructions (with indemnities) described in this
Section 11.07, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement and the Security Instruments or applicable law.

Section 11.08 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower, and the Administrative Agent may be removed at
any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent. Upon the acceptance of
such appointment hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article XI and
Section 12.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.

Section 11.09 No Other Duties. Notwithstanding anything to the contrary set
forth herein, none of “syndication agent,” “co-lead arrangers” or “sole book
runner” listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Co-Lead Arranger,
a Lender or the Issuing Bank hereunder.

 

55



--------------------------------------------------------------------------------

Section 11.10 Collateral and Guaranty Matters. The Lenders and the Issuing Bank
irrevocably authorize and direct the Administrative Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments, payment
in full of all Indebtedness (other than contingent indemnification obligations),
the expiration or termination of all Letters of Credit, and, if any Hedging
Agreement remain outstanding, confirmation from each counterparty thereto known
to the Administrative Agent to be party to such Hedging Agreement that such
Person consents to such release, (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 12.04, if approved, authorized or ratified
in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.02(e); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 11.10.

ARTICLE XII

Miscellaneous

Section 12.01 Waiver. No failure on the part of the Administrative Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

Section 12.02 Notices. All notices and other communications provided for herein
and in the other Loan Documents (including, without limitation, any
modifications of, or waivers or consents under, this Agreement or the other Loan
Documents) shall be given or made by telex, telecopy, courier or U.S. Mail or in
writing and telexed, telecopied, mailed or delivered to the intended recipient
at the “Address for Notices” specified below its name on the signature pages
hereof or in the Loan Documents or, as to any party, at such other address as
shall be designated by such party in a notice to each other party. Except as
otherwise provided in this Agreement or in the other Loan Documents, all such
communications shall be deemed to have been duly given when transmitted, if
transmitted before 1:00 p.m. local time on a Business Day (otherwise on the next
succeeding Business Day) by telex or telecopier and evidence or confirmation of
receipt is obtained, or personally delivered or, in the case of a mailed notice,
three (3) Business Days after the date deposited in the mails, postage prepaid,
in each case given or addressed as aforesaid.

 

56



--------------------------------------------------------------------------------

Section 12.03 Payment of Expenses, Indemnities, etc.

(a) The Obligors agree:

(i) whether or not the transactions hereby contemplated are consummated, to pay
all reasonable expenses of the Administrative Agent in the administration (both
before and after the execution hereof and including advice of counsel as to the
rights and duties of the Administrative Agent and the Lenders with respect
thereto) of, and in connection with the negotiation, syndication, investigation,
preparation, execution and delivery of, recording or filing of, preservation of
rights under, enforcement of, and refinancing, renegotiation or restructuring
of, the Loan Documents and any amendment, waiver or consent relating thereto
(including, without limitation, travel, photocopy, mailing, courier, telephone
and other similar expenses of the Administrative Agent, the cost of
environmental audits, surveys and appraisals at reasonable intervals, the
reasonable fees and disbursements of counsel and other outside consultants for
the Administrative Agent and, in the case of preservation or enforcement of
rights (including restructurings and workouts), the reasonable fees and
disbursements of counsel for the Administrative Agent and any of the Lenders);
and promptly reimburse the Administrative Agent for all amounts expended,
advanced or incurred by the Administrative Agent or the Lenders to satisfy any
obligation of the Obligors under this Agreement or any Security Instrument,
including without limitation, all costs and expenses of foreclosure;

(ii) To indemnify the Administrative Agent and each Lender and each of their
affiliates and each of their officers, directors, employees, representatives,
agents, attorneys, accountants and experts (“Indemnified Parties”) from, hold
each of them harmless against and promptly upon demand pay or reimburse each of
them for, the indemnity matters which may be incurred by or asserted against or
involve any of them (whether or not any of them is designated a party thereto)
as a result of, arising out of or in any way related to (i) any actual or
proposed use by the Borrower or any Guarantor of the proceeds of any of the
loans or letters of credit, (ii) the execution, delivery and performance of the
loan documents, (iii) the operations of the business of the Obligors and their
Subsidiaries, (iv) the failure of the Obligors or any Subsidiary to comply with
the terms of any loan document, or with any governmental requirement, (v) any
inaccuracy of any representation or any breach of any warranty of the Obligors
set forth in any of the loan documents, (vi) the issuance, execution and
delivery or transfer of or payment or failure to pay under any letter of credit,
or (vii) the payment of a drawing under any letter of credit notwithstanding the
non-compliance, non-delivery or other improper presentation of the manually
executed draft(s) and certification(s), (viii) any assertion that the Lenders
were not entitled to receive the proceeds received pursuant to the Security
Instruments, or (ix) any other aspect of the loan documents, including, without
limitation, the reasonable fees and disbursements of counsel and all other
expenses incurred in connection with investigating, defending or preparing to
defend any such action, suit, proceeding (including any investigations,
litigation or inquiries) or claim and INCLUDING ALL INDEMNITY MATTERS ARISING BY
REASON OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY, but excluding all
indemnity matters arising solely by reason of claims between the Lenders or any
Lender and the Administrative Agent or a Lender’s shareholders against the
Administrative Agent or Lender or by reason of the gross negligence or willful
misconduct on the part of the Indemnified Party; and

(iii) To indemnify and hold harmless from time to time the Indemnified Parties
from and against any and all losses, claims, cost recovery actions,
administrative orders or proceedings, damages and liabilities to which any such

 

57



--------------------------------------------------------------------------------

Person may become subject (i) under any Environmental Law applicable to the
Obligors or any Subsidiary or any of their Properties, including without
limitation, the treatment or disposal of hazardous substances on any of their
Properties, (ii) as a result of the breach or non-compliance by any Obligor or
any Subsidiary with any Environmental Law applicable to any Obligor or any
Subsidiary, (iii) due to past ownership by any Obligor or any Subsidiary of any
of their Properties or past activity on any of their Properties which, though
lawful and fully permissible at the time, could result in present liability,
(iv) the presence, use, release, storage, treatment or disposal of hazardous
substances on or at any of the Properties owned or operated by any Obligor or
any Subsidiary, or (v) any other environmental, health or safety condition in
connection with the Loan Documents.

(b) No Indemnified Party may settle any claim to be indemnified without the
consent of the indemnitor, such consent not to be unreasonably withheld;
provided, that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 12.03.

(c) In the case of any indemnification hereunder, the Administrative Agent or
Lender, as appropriate shall give notice to the Obligors of any such claim or
demand being made against the Indemnified Party and the Obligors shall have the
non-exclusive right to join in the defense against any such claim or demand
provided that if any Obligor provides a defense, the Indemnified Party shall
bear its own cost of defense unless there is a conflict between the Obligors and
such Indemnified Party.

(d) The foregoing indemnities shall extend to the Indemnified Parties
notwithstanding the sole or concurrent negligence of every kind or character
whatsoever, whether active or passive, whether an affirmative act or an
omission, including without limitation, all types of negligent conduct
identified in the Restatement (Second) of Torts of one or more of the
Indemnified Parties or by reason of strict liability imposed without fault on
any one or more of the Indemnified Parties. To the extent that an Indemnified
Party is found to have committed an act of gross negligence or willful
misconduct, this contractual obligation of indemnification shall continue but
shall only extend to the portion of the claim that is deemed to have occurred by
reason of events other than the gross negligence or willful misconduct of the
Indemnified Party.

(e) The Obligors’ obligations under this Section 12.03 shall survive any
termination of this Agreement and the payment of the Notes and shall continue
thereafter in full force and effect.

(f) The Obligors shall pay any amounts due under this Section 12.03 within
thirty (30) days of the receipt by the Obligors of notice of the amount due.

Section 12.04 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document (excluding Hedging
Agreements), nor consent to any departure by the Borrower or any other Obligor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders (or by the Administrative Agent on their
behalf upon its receipt of the consent thereof) and the Borrower or the
applicable Obligor, as the case may be, and acknowledged by the Administrative
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(a) waive any of the conditions specified in Section 6.01 or, in the case of the
Initial Funding, Section 6.02, without the written consent of each Lender (other
than any Lender that is, at such time, a Defaulting Lender);

 

58



--------------------------------------------------------------------------------

(b) (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Article X) without the written consent of such
Lender, or (ii) extend or increase the amount of the aggregate Commitments under
the Revolver Facility without the consent of 66 2/3% of the Lenders;

(c) postpone any date scheduled for any payment of principal or interest under
this Agreement (including any principal due pursuant to a mandatory prepayment
required pursuant to Section 2.07(b)), or any date fixed by the Administrative
Agent for the payment of fees or other amounts due to the Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;

(d) reduce or forgive the principal of (including any principal due pursuant to
a mandatory prepayment required pursuant to Section 2.07(b)), or the rate of
interest specified herein on, any Loan or unreimbursed amounts under Letters of
Credit, or (subject to clause (iii) of the second proviso to this Section 12.04)
any fees or other amounts payable hereunder (except as set forth in
subsection (1) of this Section 12.04 or under any other Loan Document, or change
the manner of computation of any financial ratio (including any change in any
applicable defined term) used in determining the Applicable Margin that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the written consent of the Required Lenders shall
be necessary (i) to amend the definition of “Post-Default Rate” or to waive any
obligation of the Borrower to pay interest at the Post-Default Rate or (ii) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or advance under any Letter of Credit or to reduce any fee payable
hereunder;

(e) change (i) any provision of Section 4.05(b) that would alter the pro rata
sharing of payments required thereby or this Section 12.04 without the written
consent of each Lender, (ii) the definition of “Required Lenders” without the
written consent of each Lender, (iii) the definition of “Percentage Share”
without the written consent of each Lender, or (iv) any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender;

(f) amend the definition of “Indebtedness” without the written consent of each
Lender or Affiliate thereof party to a Hedging Agreement with the Borrower or
any other Obligor;

(g) amend Section 9.07(d) without the written consent of each Lender or
Affiliate thereof party to Hedging Agreements with the Borrower or any other
Obligor;

(h) release any Guarantor from the Guaranty Agreement executed by such Guarantor
without the written consent of each Lender; or

 

59



--------------------------------------------------------------------------------

(i) release any material portion of the collateral covered by any of the Loan
Documents, except as otherwise provided in Section 11.10, without the written
consent of each Lender.

Section 12.05 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Section 12.06 Assignments and Participations.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Obligor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in Letters of Credit) at the time owing to it);
provided, that:

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than One Million Dollars
($1,000,000) unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iii) any assignment of a Commitment must be approved by the Administrative
Agent and the Issuing Bank unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and

 

60



--------------------------------------------------------------------------------

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of Three Thousand Five Hundred Dollars ($3,500), and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.06, 5.01, 5.04, and 12.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its Principal Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LC Exposure owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each of the Borrower
and the Issuing Bank at any reasonable time and from time to time upon
reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in
Letters of Credit, if applicable) owing to it); provided, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuing Bank shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.04 that affects such Participant. Subject to subsection (e) of this
Section, the

 

61



--------------------------------------------------------------------------------

Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.06, 5.01 and 5.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 4.05 as though it were a Lender, provided, that such
Participant agrees to be subject to Section 4.01 as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 4.06, 5.01 or 5.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 4.06 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.06 as though
it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(h) Notwithstanding anything to the contrary contained herein, if at any time
Wachovia assigns all of its Commitment and Loans pursuant to subsection
(b) above, Wachovia may, upon 30 days’ notice to the Borrower and the Lenders,
resign as Issuing Bank. In the event of any such resignation as Issuing Bank,
the Borrower shall be entitled to appoint from among the Lenders a successor
Issuing Bank hereunder; provided however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Wachovia as Issuing
Bank. If Wachovia resigns as Issuing Bank, it shall retain all the rights and
obligations of the Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Bank and all
LC Exposure with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in unreimbursed amounts
pursuant to Section 2.09(c)).

Section 12.07 Invalidity. In the event that any one or more of the provisions
contained in any of the Loan Documents shall, for any reason, be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of the Notes, this
Agreement or any other Loan Document.

Section 12.08 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

62



--------------------------------------------------------------------------------

Section 12.09 References, Use of Word “Including”. The words “herein,” “hereof,”
“hereunder” and other words of similar import when used in this Agreement refer
to this Agreement as a whole, and not to any particular article, section or
subsection. Any reference herein to a Section or Article shall be deemed to
refer to the applicable Section or Article of this Agreement unless otherwise
stated herein. Any reference herein to an exhibit, schedule, or other attachment
shall be deemed to refer to the applicable exhibit, schedule, or other
attachment attached hereto unless otherwise stated herein. The words
“including,” “includes” and words of similar import mean “including, without
limitation.”

Section 12.10 Survival. The obligations of the parties under Section 4.06,
Article V, and Sections 11.05 and 12.03 shall survive the repayment of the Loans
and the termination of the Commitments. To the extent that any payments on the
Indebtedness or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Security
Instrument shall continue in full force and effect. In such event, each Security
Instrument shall be automatically reinstated and the Obligors shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

Section 12.11 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

Section 12.12 NO ORAL AGREEMENTS. The Loan Documents embody the entire agreement
and understanding between the parties and supersede all other agreements and
understandings between such parties relating to the subject matter hereof and
thereof. The Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.

Section 12.13 GOVERNING LAW, SUBMISSION TO JURISDICTION.

(a) This Agreement and the Notes shall be governed by, and construed in
accordance with, the Law of the State of New York (without giving effect to its
conflicts of law rules other than Section 5-1401 of the New York General
Obligation Law) and applicable federal law; and the Administrative Agent and the
Lenders shall retain all rights arising under federal law.

(b) Any legal action or proceeding with respect to the Loan Documents shall be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Agreement, the Borrower and each Guarantor hereby accepts for itself and
(to the extent permitted by Law) in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each of the Borrower
and each Guarantor hereby irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions. This submission to
jurisdiction is non-exclusive and does not preclude the Administrative Agent or
any Lender from obtaining jurisdiction over the Borrower or any Guarantor in any
court otherwise having jurisdiction.

 

63



--------------------------------------------------------------------------------

(c) The Borrower and each Guarantor hereby designates CT Corporation System
located at 111 Eighth Avenue, 13th Floor, New York, New York, 10011, or other
agent acceptable to the Administrative Agent, as the designee, appointee and
agent of the Borrower and each Guarantor to receive, for and on behalf of the
Borrower and each Guarantor, service of process in such respective jurisdictions
in any legal action or proceeding with respect to the Loan Documents. It is
understood that a copy of such process served on such Administrative Agent will
be promptly forwarded by overnight courier to the Borrower and the relevant
Guarantor at their addresses set forth under its signature below, but the
failure of the Borrower or such Guarantor to receive such copy shall not affect
in any way the service of such process. The Borrower and each Guarantor further
irrevocably consents to the service of process of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to each of the Borrower and any
Guarantor at its said address, such service to become effective thirty (30) days
after such mailing.

(d) Nothing herein shall affect the right of the Administrative Agent or any
Lender or any holder of a Note to serve process in any other manner permitted by
law or to commence legal proceedings or otherwise proceed against the Borrower
or any Guarantor in any other jurisdiction.

(e) The Borrower, each Guarantor and each Lender hereby (i) irrevocably and
unconditionally waive, to the fullest extent permitted by law, trial by jury in
any legal action or proceeding relating to this Agreement or any Security
Instrument and for any counterclaim therein; (ii) irrevocably waive, to the
maximum extent not prohibited by law, any right it may have to claim or recover
in any such litigation any special, exemplary, punitive or consequential
damages, or damages other than, or in addition to, actual damages; (iii) certify
that no party hereto nor any representative of the Administrative Agent or
counsel for any party hereto has represented, expressly or otherwise, or implied
that such party would not, in the event of litigation, seek to enforce the
foregoing waivers, and (iv) acknowledge that it has been induced to enter into
this agreement, the security instruments and the transactions contemplated
hereby and thereby by, among other things, the mutual waivers and certifications
contained in this Section 12.13.

Section 12.14 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

Section 12.15 Interest. It is the intention of the parties hereto to conform
strictly to applicable usury laws regarding the use, forbearance or detention of
the indebtedness evidenced by this Agreement, the Notes and the other Loan
Documents, whether such laws are now or hereafter in effect, including the laws
of the United States of America or any other jurisdiction whose laws are
applicable, and including any subsequent revisions to or judicial
interpretations of those laws, in each case to the extent they are applicable to
this Agreement, the Notes and the other Loan Documents (the “Applicable Usury
Laws”). Accordingly, if any acceleration of the maturity of the Notes or any
payment by Borrower or any other Person produces a rate in excess of the Highest
Lawful Rate or otherwise results in Borrower or such other Person being deemed
to have paid any interest in excess of the Maximum Amount, as hereinafter

 

64



--------------------------------------------------------------------------------

defined, or if any Lender shall for any reason receive any unearned interest in
violation of any Applicable Usury Laws, or if any transaction contemplated
hereby would otherwise be usurious under any Applicable Usury Laws, then, in
that event, regardless of any provision contained in this Agreement or any other
Loan Document or other agreement or instrument executed or delivered in
connection herewith, the provisions of this Section 12.15 shall govern and
control, and neither Borrower nor any other Person shall be obligated to pay, or
apply in any manner to, any amount that would be excessive interest. No Lender
shall ever be deemed to have contracted for or be entitled to receive, collect,
charge, reserve or apply as interest on any Loan (whether termed interest
therein or deemed to be interest by judicial determination or operation of law),
any amount in excess of the Highest Lawful Rate, and, in the event that such
Lender ever receives, collects, or applies as interest any such excess, such
amount which would be excessive interest shall be applied as a partial
prepayment of principal and treated hereunder as such, and, if the principal
amount of the applicable Loans are paid in full, any remaining excess shall
forthwith be paid to Borrower. In determining whether or not the interest
contracted for, received, collected, charged reserved, paid or payable,
including under any specific contingency, exceeds the Highest Lawful Rate,
Borrower and each Lender shall, to the maximum extent permitted under applicable
law, (i) characterize any non-principal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense or fee rather
than as interest, (ii) exclude voluntary pre-payments and the effect thereof,
and (iii) amortize and spread the total amount of interest throughout the entire
stated term of the Loans so that the interest rate is uniform throughout such
term; provided that if the Loans are paid in full prior to the end of the full
contemplated term hereof, and if the interest received for the actual period of
existence thereof exceeds the Highest Lawful Rate, if any, then the Lenders
shall refund to Borrower the amount of such excess, or credit the amount of such
excess against the aggregate unpaid principal balance of all Loans made by
Lender. As used herein, the term “Maximum Amount” means the maximum nonusurious
amount of interest which may be lawfully contracted for, reserved, charged,
collected or received by Lender in connection with the indebtedness evidenced by
this Agreement, the Notes and other Loan Documents under all Applicable Usury
Laws. Texas Finance Code, Chapter 346, which regulates certain revolving loan
accounts and revolving tri-party accounts, shall not apply to any revolving loan
accounts created under, or apply in any manner to, the Note, this Agreement or
the other Loan Documents.

Section 12.16 Confidentiality. In the event that the Borrower provides to the
Administrative Agent or the Lenders written confidential information belonging
to the Borrower, if the Borrower shall denominate such information in writing as
“confidential,” the Administrative Agent and the Lenders shall thereafter
maintain such information in confidence in accordance with the standards of care
and diligence that each utilizes in maintaining its own confidential
information. This obligation of confidence shall not apply to such portions of
the information which (i) are in the public domain, (ii) hereafter become part
of the public domain without the Administrative Agent or the Lenders breaching
their obligation of confidence to the Borrower, (iii) are previously known by
the Administrative Agent or the Lenders from some source other than the
Borrower, (iv) are hereafter developed by the Administrative Agent or the
Lenders without using the Borrower’s information, (v) are hereafter obtained by
or available to the Administrative Agent or the Lenders from a third party who
owes no obligation of confidence to the Borrower with respect to such
information or through any other means other than through disclosure by the
Borrower, (vi) are disclosed with the Borrower’s consent, (vii) must be
disclosed either pursuant to any Governmental Requirement or to Persons
regulating the activities of the Administrative Agent or the Lenders, provided
Administrative Agent and Lenders shall endeavor to provide notice to the
Borrower as soon as practicable in the event Borrower desires to enjoin the
disclosure of such information, however, failure of Administrative Agent or
Lenders to provide such prior notice to Borrower shall not give rise to any
claim or cause of action by Borrower or any Obligor against Administrative Agent
or such Lenders, or (viii) as may be required by law or regulation or order of
any Governmental Authority in any judicial, arbitration or governmental
proceeding. Further, the Administrative Agent or a Lender may disclose any

 

65



--------------------------------------------------------------------------------

such information to any other Lender, any independent petroleum engineers or
consultants, any independent certified public accountants, any legal counsel
employed by such Person in connection with this Agreement or any Security
Instrument, including without limitation, the enforcement or exercise of all
rights and remedies thereunder, or any assignee or participant (including
prospective assignees and participants) in the Loans; provided, however, that
the Administrative Agent or the Lenders shall receive a confidentiality
agreement from the Person to whom such information is disclosed such that said
Person shall have the same obligation to maintain the confidentiality of such
information as is imposed upon the Administrative Agent or the Lenders
hereunder. Notwithstanding anything to the contrary provided herein, this
obligation of confidence shall cease three (3) years from the date the
information was furnished, unless the Borrower requests in writing at least
thirty (30) days prior to the expiration of such three year period, to maintain
the confidentiality of such information for an additional three year period. The
Borrower waives any and all other rights it may have to confidentiality as
against the Administrative Agent and the Lenders arising by contract, agreement,
statute or law except as expressly stated in this Section 12.16.

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

[The remainder of this page intentionally left blank. Signatures begin on the
next page.]

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, with the intent of being legally bound
hereby, have caused this Agreement to be executed as of this          day of
July, 2006.

 

ATTEST:     BORROWER:    

ATLAS PIPELINE HOLDINGS, L.P.,

a Delaware limited partnership

(SEAL)                 By:  

Atlas Pipeline Holdings GP, LLC,

its general partner

By:               Name:             By:     Title:               Matthew A.
Jones             Chief Financial Officer          

Address for Notices:

 

Atlas Pipeline Holdings, L.P.

311 Rouser Road

Moon Township, PA 15108

Attention: Lisa Washington

Telecopier No.: 412-262-2820

Telephone No.: 412-262-2830

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GUARANTOR:

ATLAS PIPELINE PARTNERS GP, LLC,

a Delaware limited liability company

 

By:

 

Atlas Pipeline Holdings, L.P.,

its sole member

    By:  

Atlas Pipeline Holdings GP, LLC,

its general partner

      By:            

Matthew A. Jones

Chief Financial Officer

     

Address for Notices:

 

Atlas Pipeline Holdings, L.P.

311 Rouser Road

Moon Township, PA 15108

Attention: Lisa Washington

Telecopier No.: 412-262-2820

Telephone No.: 412-262-2830

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING BANK AND A LENDER:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Bank and a Lender

By:      

Jay Buckman

Vice President

Lending Office for Base Rate Loans and

LIBOR Loans and Address for Notices:

Wachovia Bank, National Association

1001 Fannin, Suite 2255

Houston, Texas 77002

Telecopier No.: 713-650-6354

Telephone No.: 713-346-2707

Attention: Jay Buckman

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A. By:       Name     Title  

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK TEXAS, N.A. By:       Name     Title  

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMERICA BANK By:       Name     Title  

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:       Name     Title  

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:       Name     Title  

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF OKLAHOMA N.A. By:       Name     Title  

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMPASS BANK By:       Name     Title  

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 2.01

INITIAL MAXIMUM REVOLVER AMOUNTS

 

Lender

   Maximum Revolver
Amount

Wachovia Bank, National Association

   $ 8,250,000

Bank of America, N.A.

   $ 6,750,000

Citibank Texas, N.A.

   $ 6,750,000

Comerica Bank

   $ 6,750,000

Key Bank National Association

   $ 6,750,000

Wells Fargo Bank, N.A.

   $ 6,750,000

Bank of Oklahoma N.A.

   $ 4,000,000

Compass Bank

   $ 4,000,000       

TOTAL:

   $ 50,000,000

 

Schedule 2.01